The programme of activities of the Hungarian Presidency of the Council (debate)
The next item is the statements by the Council and the Commission on the programme of activities of the Hungarian Presidency of the Council.
A different country now holds the rotating Presidency. Hungary is occupying the Presidency for the first time in its history, which is always an important event in the European Union. During the Belgian Presidency, we developed new ways of cooperating with the Presidency and the Council, with meetings at administrative, Commission, ministerial and presidential level, or, in other words, between the Presidency and the President of the European Parliament. We will continue these forms of cooperation during the Hungarian Presidency too, as I have already established with the Prime Minister, Mr Orbán. Today, we will discuss the programme of activities of the Hungarian Presidency. I would like to welcome the Prime Minister, Mr Orbán, to the European Parliament. We are pleased that we will be able to engage in a thorough discussion of many matters relating to this six-month period and our cooperation.
Mr President, honourable Members, I am pleased that our presence has excited so much attention in the European ... (The President takes the floor).
Colleagues, we understand that this is a demonstration and you have made your point, but please leave it now. We must continue with our debate.
Mr President, I am pleased to see that the sittings of the European Parliament are no less animated and rich in performances than those of the Hungarian Parliament, which makes me feel quite at home.
Thank you very much for the invitation. I extend my respectful greetings to the Members of Parliament, and to President Barroso, as well as the President of the European Parliament, my dear old friend.
Ladies and gentlemen, first of all, I would like to state that it is an honour for me to be speaking here today as the President-in-Office of the Council. For you, of course, this is a six-monthly routine. Every six months, you see a prime minister standing here, presenting the programme for their Presidency. From our point of view, the Hungarians' point of view, however, this is far more significant than a six-monthly routine. For us, the fact that we can stand here today is an act of historic justice. I would like to remind you that it was Hungary who gave the most human lives and blood for freedom and democracy after World War II, both during the revolution of 1956 and during the subsequent retribution. We were the ones who struck the first blow against the communist regime, who took up arms against the Soviet empire and proved to the world that communist doctrine is not a harmless ideology, but a dangerous threat to western civilisation. We dislodged the first brick in the wall of communism and, through the crack we had opened, the draught swept out the entire communist system.
Ladies and gentlemen, for this reason, I feel that we Hungarians can rightly claim that we have contributed a great deal to Europe becoming unified once again. For Hungarians, it is therefore a historic justice of sorts that the Prime Minister of Hungary may speak here today as the President-in-Office of the Council. I would like to assure you that we are following in the footsteps of the revolutionaries of 1956 and intend to serve the cause of European unity through their ideals and faith.
Ladies and gentlemen, we in Central Europe, including us Hungarians, have always been interested in a unified Europe, and remain so to this day. However, creating and maintaining European unity needs strength too. Twenty years ago, Europe could muster the strength to overcome dividedness and become unified. It had realised that this was an historic moment it had to seize in order to reunite Europe. This strength is recalled in the motto of the Hungarian Presidency: 'Strong Europe'.
Ladies and gentlemen, today we are facing a challenge of similar proportions to that of twenty years ago, and thus it is perhaps no overstatement to pronounce that the European Union is facing its most challenging period of the past twenty years. Today, we must overcome the storms of a global crisis and find Europe's place in a global economy that is undergoing complete transformation and rearrangement. I am of the opinion that, in order to be able to stand its ground, Europe must remain unified, and even today, unity needs strength. I am convinced that all Member States of the European Union, including my home country, can only become strong and successful if the European Union itself is strong. If it is strong, it can respond to the challenges of global competitiveness, as well as demographic, environmental, climate and security challenges. The only question is from where Europe can draw such strength. This question will be answered if we ask ourselves another question, namely, what is weakening Europe today? What is impeding the competitiveness of our entire civilisation today? Obviously, it is not other continents threatening us, and it is not a foreign ideology either. Quite the contrary; our true problem is a very practical one. The English language has a very short, simple word to describe it, and that word is debt. Today, the strength of Europe is being marred and eroded by a monumental amount of debt. In the new competition of the post-crisis world, debt will be the greatest impediment and the greatest risk to the western world, including to Europe.
Ladies and gentlemen, the Hungarian Presidency is convinced that there is only one way debt can be combated, and that is called work. We Hungarians are all too aware of this, as the ailments of the Hungarian economy have been caused by the very fact that we have the lowest employment rate throughout Europe, in all the European Union. I am ashamed even to say it out loud, but it is only 55%. And where there is no work, where there are no jobs, there is no money either, and from that follows debt and loans. Well, ladies and gentlemen, our true resource for the future lies in the traditional European mentality, which values work. It was the European mentality of valuing work that has made our civilisation successful. We have a European code of conduct, one of the cornerstones of which has, for centuries, been the principle of prudent economics, meaning that we must not spend more than we are able to produce. Another fundamental European value is that we must not pass on our debts to our children and grandchildren. I am convinced that respect for work includes the idea and the mentality that we can only acquire something if we work for it first. If we can get everything in advance that we could otherwise only have obtained as the fruits of years of work, the very meaning of our work is called into question, and that meaning is increasingly transformed to mean the repayment of our ever-accumulating debt, and changing our whole attitude to work. This is the crisis we are all facing.
Ladies and gentlemen, everyone agrees on the diagnosis of debt. To us, debating European politicians, it is like a disease. Everyone agrees on the diagnosis, but there is vast debate regarding the cure. The disease, however, is a dangerous one, and our time is short. It is my opinion, therefore, that we do not have much time for debate, especially not on whether we should automatically reject certain cures that seem unusual or new for the very reason of their being unusual or new. We need courage and open-mindedness for the governments and parliaments of the individual nation states to be able to overcome their debt crises. However, I am convinced that this is exactly what the citizens of Europe expect us to do. They expect jobs, growth and security, and therefore, ladies and gentlemen, the focus of the Hungarian Presidency, the exact point-by-point transcript of which you will also find in this small book, the focus of this Hungarian Presidency will be on economic issues, and at the top of the priority list of the Hungarian Presidency are the very issues related to the economic and debt crisis.
Ladies and gentlemen, the Hungarian Presidency believes that the direction set out by the Council, that is, the direction of crisis management, is the right way, but further efforts will be required, and we are therefore convinced that the Treaty will need to be amended and that a legal basis must be created for the current temporary crisis management mechanism to be replaced by a permanent stability mechanism from 2013. The Hungarian Presidency will do everything in its power to this end. Furthermore, at the core of the Hungarian Presidency's thinking are the strengthening of economic policy coordination, the facilitation of economic growth and the promotion of sustainable economic growth for job creation. It is therefore a special goal for our Presidency, and in this I would also like to ask for your cooperation, to create six laws that will facilitate the achievement of this goal, that is, economic policy coordination. I would like to ask for your committed cooperation in this regard. The Hungarian Presidency will be a Parliament-friendly Presidency, and so I ask you to do everything to ensure that these six laws can be adopted as soon as possible in cooperation with us.
The Hungarian Presidency is convinced that the structural reforms of the Member States must be implemented in a more consistent manner and must be coordinated to a greater extent than before. The European Semester has begun and this is something new for everyone; not just for us Hungarians, but for you as well, as it is a completely new programme of the European Union. The Semester has begun with the Commission's annual macro-economic growth report, and I would like to congratulate Mr Barroso on this excellent document, which is suitable for taking the first step, and which lays out the directions and issues that will serve as the basis for the debates that will be conducted in the various Council configurations during our Presidency.
Ladies and gentlemen, national credibility is, of course, also required when one intends to propose a common economic policy for Europe. I would like to inform you that there is a good chance that my home country, which has been on the wall of shame of the European Union for a long time due to the excessive deficit procedure initiated against it, now has a realistic chance of getting out of this situation. In 2011, Hungary's budget deficit will be below 3% and we will be one of the two EU Member States whose national debt will decrease in 2011. This will be crucial for the credibility of our Presidency programme.
Ladies and gentlemen, the Hungarian Presidency considers it especially important that we strengthen the single market. We believe that the strengthening of the single market is one of the potential sources of economic growth. Our intention is to remove existing barriers, implement deregulation and extend the single market to new areas, such as digitalisation. We support the favourable business environment that is to be created for small and medium-sized enterprises.
Among the priority topics of the Hungarian Presidency are energy policy and innovation, which we will be discussing on 4 February at a joint summit. I would like to inform you that Hungary is of the opinion that it is crucial for us to remove any existing regulatory barriers in the field of energy policy and to establish the missing infrastructural links in order to create a real and interoperable energy market in Europe. A similarly important objective of the Hungarian Presidency is to ensure that Europe possesses diversified supply lines in the field of energy. European energy policy is standing before a breakthrough; the Member States have signed the agreements - I will be signing the Slovak-Hungarian agreement with the Slovak Prime Minister next week - that will enable the first north-south gas distribution network, ranging from the Baltic Sea to the Adriatic and through Romania to the Black Sea, to commence operation, thereby creating a complete interconnector. Since, for the last 40 years, we have been thinking in terms of east and west, a north-south connection has been missing, and this is where I consider the treaties to be signed a breakthrough.
Ladies and gentlemen, the Roma strategy is a priority aspect of the Hungarian Presidency, because there is no point in a smart Europe if it has no heart. Europe, however, will only have a heart if it creates opportunities for social inclusion for the most disadvantaged social groups. This is not the time to discuss the Roma strategy, and I would therefore only like to point out, as the leader of a country concerned on this issue, that we are all playing with fire, and if we do not manage to establish a Roma strategy at European level, the Roma communities that are already settled and, to a certain degree, already integrated, will once again choose a nomadic lifestyle within Europe, and the problem will thus be transmitted from the countries involved today to others as well. This provides the grounds for presenting a European strategic answer to the Roma issue, which otherwise falls under national competence, and I would personally be very proud if we could jointly manage to adopt a common European Roma strategy by the end of the Hungarian Presidency in June.
Ladies and gentlemen, I must also touch upon the matter of enlargement, even though I, too, am aware that understandably, there is a fear of enlargement in Europe. We are barely able to overcome our own internal problems, and under such circumstances, coming up with newer and newer ideas for enlargement is extremely risky. Nevertheless, the Hungarian Presidency would welcome the return of an optimistic approach to enlargement in Europe. We would welcome it if the European Union found that we have unfinished business before us, as not all European nations that could be integrated into the European Community are currently part of the European Union. Furthermore, I personally find it unfair that a country like Croatia, for example, which has shown better performance over the past years than Hungary, a Member State of the EU, is still left outside and is not allowed to join the circle of Member States. The Hungarian Presidency would therefore like to see Croatia's accession negotiations through to the signing of the treaty, the period of conclusion.
I am aware that the extension of the Schengen area is a controversial issue. The countries concerned here are Romania and Bulgaria, but as someone who knows this region well and also lives in a country bordering it, I know with certainty that these countries are ready, and although I know that the Hungarian Presidency must expect debates, I will always stand up, I will personally always stand up for Bulgaria and Romania being included in the Schengen area as soon as possible, that is, without delay.
Ladies and gentlemen, the programmes of the Hungarian Presidency also include the Danube strategy, as well as the belief that the European Union must continue to take a leading role in the global fight against climate change, and for this reason, we would welcome it if the results of the December 2010 Cancún Summit could enter into the implementation phase, and we could continue with the negotiations to ensure that legally binding decisions are adopted by the end of 2011.
Ladies and gentlemen, since my time spent talking is beginning to border on impoliteness, I will mention only briefly that the topics of the Hungarian Presidency also include the discussion of family policy and the demographic situation, and I would be pleased if Hungary could, without provoking interinstitutional debates, contribute to the European Union forming a clear and firm position on the freedom of religion and taking action against the persecution of Christians, which is an important issue for the coming six months.
Ladies and gentlemen, finally, I would like to point out that I am aware that all of us sitting or standing in this House are politicians. We all have our own points of view, our own principles, our own comrades, and also our own interests. While acknowledging this, I respectfully advise you, whatever opinion you may have about Hungarian internal politics, not to associate your criticisms and actions related to Hungarian domestic politics with the following six months of the Hungarian Presidency of the European Union. If you do associate them, I will, of course, be ready for a fight, but if you do so, it will not be Hungary's loss, but above all, a loss for the entire community of the European Union. I therefore ask you, for the sake of the European Union and the difficult tasks that lie before us, to make this distinction whenever possible. The last debate was also pulled back to the grounds of reason and rational discourse by Hungary when I agreed with President Barroso that we would welcome EU investigations relating to the criticised media law, that we would engage in ongoing discussions about its observations, and that if any faults could be found and verified, we would, of course, be willing to amend the law. For us, these issues are not a matter of prestige, and are not about flexing our muscles or vanity. On a side note, if anyone wishes to fight for the freedom of the press in Europe, they can always rely on the Hungarian Government, which has had its share of anti-communist struggles.
Ladies and gentlemen, we are aware that an extremely difficult six months lie before Europe, but I am optimistic and believe that Europe is up to the task. After World War II, Europe managed to build cooperation between the peoples of Europe amidst hatred and ruins. In 1989 and 1990, it managed to reunite Europe, and so I have reason to assume that it will also be capable of responding to the similar historic challenge we are facing now. This means that we will need more, during and after the Hungarian Presidency, than ambitious administration. We must look further than the files massing on our desks, and we must look to an even farther horizon than that of issues which can be solved within six months or one or two years. The Hungarian Presidency is convinced that a community can only be bound together by shared goals and shared values. Shared goals can only be based on shared values. The Hungarian Presidency will carry out its day-to-day work in the spirit of this great, far-reaching European goal, will accord due respect to all of us, and will show the utmost humility to the cause. Thank you for honouring me with your attention.
Prime Minister, thank you for your speech and presentation of the programme of activities of the Hungarian Presidency of the Council.
President of the Commission. - Mr President, the start of 2011 is an historic moment for Hungary as it takes over the helm of the Council of the European Union for the first time, but it is also a critical moment for the European Union as a whole. The Hungarian Presidency comes at a time that demands a special sense of responsibility regarding the tasks ahead for Europe.
It is particularly appropriate that the Hungarian Presidency has chosen as its motto 'strong Europe'. Europe is at its strongest and most effective when we are united, when we act in a coordinated manner with strong institutions, when we show a common resolve to steer a course through these stormy waters, and when we show that, by working together, we are capable of finding solutions to the most pressing problems.
This is important to remember because we are not out of the woods yet. There can be no backtracking and no return to business as usual. We must implement our reforms without delay and develop the innovative policies needed to make the Europe 2020 vision a reality. So I look forward to working in partnership with Prime Minister Orbán and with the Hungarian Presidency to make sure that it is a successful one. Let me tell Prime Minister Orbán here and now that he can count on the Commission's full support on this.
At the same time, the Commission hopes very much that it can count on the support of the Hungarian Presidency. A fruitful partnership is particularly important in the areas of financial services, economic governance, the implementation of the Europe 2020 strategy, energy and the internal market. So I am pleased that the Presidency's priorities fully reflect this.
A strong partnership with the European Parliament is also essential, as in some cases, fast-tracking of proposals will be important. For example, we must have the new tools for reinforced economic governance at our disposal as soon as possible. A clear target has been set by the European Council to deliver by June 2011. The rhythm of work already set by the Hungarian Presidency and the comments we have just heard from the Prime Minister are encouraging in this respect.
As we start this new Presidency, a comprehensive EU agenda and appropriate governance tools are already in place. The European Semester, Europe 2020 strategy and its flagship initiatives and the Single Market Act - all these key initiatives have been discussed and endorsed by the EU institutions. But, of course, we need to do more and it is now also time to act decisively to implement a comprehensive programme.
The European Semester is at the heart of the reformed economic strategy of the European Union. Its proper implementation will be a major task in the months ahead. The Commission kick-started the Semester by adopting the Annual Growth Survey last week. Following discussions in several Council formations, the process will culminate at the European Council in March, which will provide essential policy guidance for Member States, to be reflected in their stability and convergence programmes as well as their national reform programmes, both of which we are expecting in April.
Since we have already discussed this in the previous debate, I will not go into detail, but, of course, the priorities are macro-economic stability, namely, fiscal consolidation, structural reform and, of course, frontloaded economic growth, employment being, of course, our most important concern.
Final agreement on the European crisis management resolution mechanism will also be a key deliverable during the Hungarian Presidency. The Hungarian Presidency will also have an important role to play in shepherding through our efforts to relaunch the single market. Following the public consultation launched by the Commission on the Single Market Act, the EU institutions will be asked to agree on a definitive action plan to be realised by the end of 2012.
Energy will also be an important area in the coming months and already at the European Council meeting on 4 February. The Commission already has a series of important energy initiatives on the table which will feed into the February European Council. These include the energy agenda 2020, our communication on energy infrastructure priorities. We will soon be adopting a 'resource-efficient Europe' flagship initiative in which energy also features strongly.
The Commission intends to develop its work around the following five axes: a strong energy policy as a key to competitive and sustainable growth and energy security; the internal market in energy as an asset; building the European Union's new energy infrastructure; making decisive progress on energy efficiency; and developing an effective and united new approach to external energy policy.
Support from the Presidency and the European Parliament will also be essential to ensure an agreement on the European Union Patent. As requested by several Member States, the Commission adopted a proposal for enhanced cooperation in this field on 14 December. The Commission appreciates Hungary's commitment to taking forward work on the EU patent under its Presidency.
Negotiations with Croatia are now in the final phase. Conclusion of negotiations under the Hungarian Presidency is an ambitious goal, especially considering the remaining requirements Croatia still needs to fulfil. This will require an all-out push on Croatia's side.
I welcome the fact that the Hungarian Presidency considers the social and economic integration of Roma as one of its priorities. The Commission set up a Roma taskforce to analyse the use and effectiveness of EU and national funds in all Member States for Roma inclusion. Building on this work, the Commission will present a European Union framework for national Roma integration strategies in April.
The new Presidency will also put the spotlight on our Danube strategy. The Danube region has great potential that has not yet been properly exploited due to ineffective cooperation. The aim is to develop a more coordinated approach to bring European added value to this region. The Commission welcomes the Presidency's commitment to this strategy. Hungary has already contributed significantly to its preparation, including producing policy papers and hosting a conference in Budapest which I had the pleasure of attending. It will be in charge of guiding it through the Council and launching the Danube strategy implementation.
Finally, the debate on cohesion policy will intensify in the coming months. The Commission welcomes the intention of the Presidency to discuss the proposals set out in the fifth cohesion report. We will present legislative proposals for future cohesion policy this summer, following proposals on the next financial framework. The fifth Cohesion Forum, to take place at the end of January in Brussels, will allow for a major stakeholder discussion. It is encouraging that Prime Minister Orbán himself will participate. Effectiveness and European added value must be the driving principles of the reform. The Commission is convinced that cohesion policy needs to underpin more strongly the policy priorities and reform agenda of Europe 2020. I count on the support of the Presidency in this work. It is our common interest and responsibility to make funding more effective. Only in this way can we defend an ambitious budget for cohesion policy.
Since I know this is a matter of political concern, let me add a final comment on Hungary's media law. The principle of freedom of the press is a sacred one in the European Union. I stated this in Brussels and in Budapest when I had the honour to be received there by Prime Minister Orbán. The Commission has looked at the law and this week will write to the Hungarian authorities to seek clarification on certain aspects that could create legal problems and that have raised some concerns. On the basis of the Hungarian authorities' answers, we will assess the situation further. The Prime Minister has already made it quite clear that adjustments will be made should the Commission decide after this legal assessment that changes need to be made.
Prime Minister Orbán has just said he is a politician. I am sure that he is a very committed politician and I think you can agree that, leaving aside the legal issues - which will be dealt with in an objective and impartial manner because we will treat Hungary exactly like any other Member State - we must also concern ourselves with the political aspects. Hungary, like any Member State taking on the rotating Presidency, needs to have the full backing of all the other Member States and the European institutions to make the Presidency a success. I hope that Prime Minister Orbán will take this into consideration.
I have no doubt that this Presidency must be a success, coming at such a critical time for the European Union. Let us allow the proper procedures to take their course and, at the same time, let us give our full support to Hungary as it takes on this heavy responsibility. During my recent visit to Hungary, I received messages from young people who said that they were proud that their country for the first time had the responsibility of leading the Council of the European Union. Let us make Hungary closer to Europe and Europe closer to Hungary.
There is a lot to do. The Hungarian Presidency can count on every assistance from the European Commission in pushing forward its priorities. It is only by achieving these goals together that we will build a strong Europe, a Europe which delivers growth and jobs, which preserves and reaffirms our values - namely, the sacred values of freedom and justice - and which positions our societies to thrive in a changing world.
(Applause)
Mr President, Prime Minister Orbán, Mr Barroso, ladies and gentlemen, rarely will the Presidency of the Council of Ministers have had to face so many challenges: the challenge of the euro, which we must stabilise, the challenge of employment, which is experiencing stronger growth and therefore a more efficient economy, the challenge of energy independence and food security, while prices for raw materials are rising alarmingly. I have no doubt that the Hungarian Presidency will be able to deal with these challenges, alongside the Commission, the Council and Parliament.
Mr Orbán, you have won the confidence of your electorate in Hungary. Your party, Fiatal Demokraták Szövetsége (FIDESZ), is based on an idea, on an ideal, on a value: that of liberty and democracy. Since your election, you have, with the Hungarian Parliament, undertaken a whole series of reforms which your people have called for by democratically giving you a large majority.
Today, one of those reforms - the one concerning the media - is the subject of legal scrutiny by the European Commission, guardian of the Treaties. You yourself stated last week - and I thank you for doing so - during your talks with Mr Barroso, and since then, that were this law incompatible with European law, you would submit it to your parliament for the necessary changes. I have complete faith in your word. For my part, I, like you, have confidence in the European Commission, which plays its role as guardian of the Treaties, and I also have confidence that you will respect the letter and the spirit of the European rules.
Prime Minister Orbán, we have known each other for a long time and I consider you a very great European. For my part, I have no reason to doubt that you will do what you have said with regard to the media law and to the other priorities faced by your Presidency.
I now come to those priorities, beginning with the first: the stability of Europe. Perhaps it is a good thing that the two presidencies of the Council that will follow one another in 2011 will be assumed by countries that do not belong to the euro area but which wish to join it in the very near future.
Indeed, both Hungary and Poland are both entitled to join it. They therefore have a stake in ensuring the stability of this currency. I repeat: the only effective way of ending the speculative attacks against the euro and of strengthening the fundamentals of the European economy is to restore order to our public finances. This involves stronger coordination of fiscal and social policies in our countries, as is quite rightly provided for by the new budgetary period for the European Semester. It also depends on greater flexibility in our employment market and greater productivity.
Like the Hungarian Presidency of the Council, the Group of the European People's Party (Christian Democrats) firmly believes that the future of 500 million Europeans depends on a stronger, more united and more coherent Europe. It depends on having more of a Europe and certainly not less of a Europe.
Mr Orbán, we need European economic governance. We need more communitarianism and I am sure that you will work towards this.
President-in-Office of the Council, you have defined the setting up of a common energy policy as one of your main priorities. I think you are right. Mr Buzek, our President, has also, quite rightly, made it one of the strengths of his Presidency. I agree with you on this point, but I also want to warn you about the terribly worrying consequences that may result from the increase in the prices of all kinds of raw materials which has been particularly sharp over the last few months. We have already seen the social implications in several Mediterranean countries of such a price rise in basic foodstuffs, especially for the poorest countries. I hope that Europe will take this problem seriously and deal forcefully with speculators.
I also hope that the Hungarian Presidency - I thought that the Group of the Greens were going to be silent, but I can hear them talking; it is not right, people should be quiet all the way through - will back the Commission in its assistance to Tunisia, which is going through a crucial time and must be supported as it moves towards change.
Mr Orbán, you know that to succeed in your mandate and help Europe through its current difficult phase, you need the confidence of Parliament. In December, when we were in a difficult position with regard to the Council, you had the courage to sign the first-rate letters for us which really helped Parliament to approve its budget. Thank you, already, for what you did in December!
Even before January, you included the political groups when defining your priorities, and naturally chose Mrs Győri, one of our very fine former colleagues, as Minister for EU Affairs. These are all positive signs which, I have no doubt, will be accompanied by a perfect balance between the reforms you are undertaking and the European values that every one of us here defends.
Mr President, I believe that we are currently in a serious situation. These are serious times.
Firstly, Mr Orbán, you will be familiar to many Europeans as an opponent of the Communist regime and a supporter of freedom for your country. We respect that.
I was pleased that we both had the opportunity yesterday afternoon to discuss another man whom Hungarians can be proud of and that is the former prime minister and foreign minister of your country who opened the border between Hungary and Austria, together with Alois Mock, and paved the way for German unity. This man is the leader of my party, Gyula Horn. Let us pay tribute to another great Hungarian.
(Applause)
Mr Orbán, in your capacity as President-in-Office of the Council, you acknowledged something in your answer to Mr Barroso's question. You said that if the Hungarian media law is not compatible with European standards, you will change it. That is a good thing. However, in saying this, you have also acknowledged that this is not just an internal political debate in Hungary, but also a European debate. It is clear that this law concerns the fundamental rules and values of the European Union, which is a community based on the rule of law.
I would like to look at two elements of the media law. It will establish a media authority which is intended to supervise the balance of reporting in the media. In addition, the law will introduce an obligation on the media to take a balanced approach. You have a two-thirds majority in parliament and it is a legitimate majority. Using this two-thirds majority, you have set up a media authority which consists exclusively of members of your party, from the government or from the group of people who have close links with it. This means that a media authority with members from only one side of the political spectrum will be responsible for monitoring balanced reporting. This is not acceptable within a European community based on the rule of law.
(Applause)
In a democracy, Mr Orbán, the media monitor those who are in power. The result of this law is that those in power will monitor the media. This is also unacceptable in a democracy and that is why the people of Europe are so concerned about this law.
(Applause)
You have rightly pointed out that we have a lot of problems to solve. We are in the midst of a severe financial crisis and we have difficulties with the budget. Another pressing issue for the European Union involves rising food prices, in particular, in our neighbouring regions, but also within the European Union itself in the foreseeable future. This is a problem which we need to address quickly. We also need to focus on employment in the Member States. There are certainly many items in your programme which we can work on together. In that respect, you are a genuine representative of the Group of the European People's Party (Christian Democrats).
When Mr Sarkozy, the French President, was President-in-Office of the Council, he also gave a left-leaning speech here in Parliament and then proceeded to implement right-wing policies once he was at home. I told him that he spoke like Karl Marx in exile. Everything that you have said sounds good. If you can now act in accordance with your words, that will be good enough.
(Heckling)
Therefore, I believe that we must, and indeed will, assess your achievements on the basis of the programme that you have presented here. You have referred, Mr Orbán, to the fact that you have a large majority at home. That is a good thing. We have had to deal with a number of governments, including some from your party, who have done nothing but sit here and call home to find out if they were still in office. We cannot afford that sort of thing now. From this point of view, your two-thirds majority is excellent, because it gives you plenty of time. However, it also puts you under an obligation to use your strong position to make Hungary and also the European Union stronger.
I would like to ask you a question. What is the purpose of your gift of a carpet which has been laid in the Council building in Brussels and which shows Hungary with its 1848 borders? What sort of a message is this in the context of European gesture politics? As you seem intent on using symbols from the 19th century, I would like to tell you what the German philosopher, Friedrich Nietzsche, said to the German people in the 19th century. He said: 'A great victory is a great danger. Human nature finds it harder to endure a victory than a defeat. Indeed, it almost seems to be easier to achieve a victory than to endure it in such a way that it does not turn into a serious defeat'.
I believe that you should take into consideration that a large majority provides a great deal of support, but also imposes a major obligation. Therefore, I am talking to you in your capacity as President-in-Office of the Council of the European Union and not in your role as prime minister. The President-in-Office of the Council must do everything possible to dispel any doubts about the Presidency's readiness to defend fundamental European democratic values. It would be best for you not to wait for the Commission's investigation. Mr Barroso, I would like to point out to you that following a ban on trucks imposed by one Austrian province, the Commission suffered a severe identity crisis and then took immediate measures against Austria. However, when one of the fundamental principles of European democracy is put at risk, you sit and do nothing.
(Applause)
You must make sure that we receive the results of the investigation soon, otherwise this debate will place a heavy burden on the Hungarian Presidency. We all want the Presidency to be a success and we do not want to see its progress blocked. You, Mr Orbán, can do something yourself to help the situation. Withdraw the law and introduce a new and better one. Hungary needs a balanced media law.
(Applause)
on behalf of the ALDE Group. - Mr President, first of all, let me say very clearly to Mr Orbán that my group supports the priorities of the Hungarian Presidency. Mr Prime Minister, like you, we also believe in a strong euro, so we are fully backing you in your priorities for this Presidency. I think that in the six months of this Presidency, you have one top priority and that is to establish, as fast as possible, real economic governance inside the European Union and inside the eurozone. Because let us be clear: 2010 was not a good example for the euro and for the European Union. We were always running behind the facts, after the events. What we need now, as fast as possible, under your leadership and the leadership of the President of the Commission, is a global package on economic governance, a real economic and fiscal union, because it is nonsense to have a monetary union and not have an economic and fiscal union at the same time.
I am not asking you to invent new ideas but to take last week's package presented by the President of the Commission and Commissioner Olli Rehn and to put this package with its four cornerstones on the table of the Council and the table of your colleagues. Mr Orbán and Mr Barroso, only one element, one cornerstone is missing in this package. Nowhere in the world is there a currency without one bond market behind it. In Europe, we still have 27 bond markets, 27 speculations and 27 spreads. In the eurozone, we still have 17 bond markets, 17 spreads and 17 speculations. What the markets are doing at present is not speculating against the euro but speculating on the differences inside the euro. The only way to tackle that is to have a genuine bond market in Europe of EUR 4 000 billion or 5 000 billion which can be compared to what exists in other parts of the world, with special treatment for the triple-A countries.
(Applause)
Finally, Mr Orbán I want to say something about the elephant in the room. The elephant in this beautiful room is naturally the media law in Hungary. I will not talk about the law itself; I will rather use the example of one of my favourite writers, a great Hungarian writer, Sándor Márai. With the language policy of the former Slovak Government and the current media law in Hungary, I doubt that Márai would ever have existed. Why? Well, Márai lived in Kassa, which today we know as Košice. He wrote in Hungarian which, as you know, was, until recently, a problem in Slovakia. Also importantly he was a journalist, which is becoming a problem for tomorrow because, with the new legislation, which obliges the media to provide proper information and adequate information about public life, I think Márai and his books would never have existed. The Confessions of a Citizen, his masterpiece, is quite improper and, in many respects, totally inadequate, but it is a masterpiece of literature.
In my opinion, the aim of media governance is not to guarantee proper and adequate information. No, the aim of media governance is to uphold pluralism and to guarantee that any initiative in media can be developed.
(Applause)
I hope that you will use your majority, your two-thirds majority, which is something that all politicians dream about ...
(Interjection from Mr Cohn-Bendit: 'No! No!')
Not you - you are an exception.
I hope that you will use your two-thirds majority to guarantee that pluralism, and that you will change the law as fast as possible.
Mr President, first of all, allow me to say one thing so that there can be no ambiguity.
The Group of the Greens, and I personally, love Hungary. I cried in 1954 when Hungary lost the World Cup. My first demonstration, holding on to my brother's hand, was in 1956 against the Soviet invasion of Budapest. As Mr Verhofstadt said, many intellectuals, many Hungarian writers have supported us politically and intellectually for years.
I sided with Prime Minister Orbán when he fought the Communists at the end of the 80s and the beginning of the 90s. I sided with Prime Minister Orbán when he asked liberal Europeans to expel Jörg Haider from the European liberal party. There was a Viktor Orbán who, for me, was a politician who ought to be respected. Today, Prime Minister Orbán, you are on the way to becoming a European Chavez, a national populist who does not exactly understand the essence and structure of democracy.
I am going to tell you a very simple fact, Prime Minister Orbán: there is no such thing as balanced information. Do you think that Mr Nixon found the Watergate information balanced? Obviously not! Do you think that Mr Bush found the information about Abu Ghraib balanced? Of course not! Are you familiar with one of the great political issues - the Dreyfus affair in France - in which the government found that the information was balanced? With regard to research, for example, on the life and politics of Mr Berlusconi, do you think he finds that information balanced? Of course not! Information should upset politics. It upsets us, too, and sometimes that hurts.
That is why, Prime Minister Orbán, your law today is not a law that reflects the values of the European Union. You say that you want a strong Europe, Prime Minister Orbán. A strong Europe, Prime Minister Orbán, must be a credible Europe. If we agree to this kind of law in Europe, how are we going to have discussions with Mr Lukashenko? How are we going to have discussions with China? They all want balanced information.
Prime Minister Orbán, are you aware that Europe came into being against totalitarianisms? And that the basis of democracy, the basis of freedom, is precisely freedom of expression? A democracy never died from having too many freedoms. Democracies died when people started restricting freedoms, Prime Minister Orbán. You knew that twenty years ago. Think back to that time when it was so - and, what is more, it makes sense. You see, then, that what I am telling you is right.
I want to finish on one thing, Prime Minister Orbán. If you want to fight for the world's Christians, we are with you, but I would have imagined, and I did imagine, that you would have welcomed the Jasmine Revolution in Tunisia, which is the same revolution you went through, Prime Minister Orbán: freeing yourself from a dictatorship. You did not have a word for the Tunisians, and it is for that reason that I reproach you.
We are with you for the world's Christians. I trust that you will be with us when it comes to fighting the world's dictatorships, whether they be in Belarus or whether they be in Tunisia, Algeria, Egypt, China or Russia - wherever they be. These are the common values of Europe that we must all defend together.
(Applause)
'I cannot know what this land means to other people. / For me, it is my birthplace, this little nation embraced / by flames, the world of my childhood rocking in the distance. / I grew out of her like a tender branch from a tree / and I hope one day my body will sink into her. / I am at home'. - wrote Miklós Radnóti. Hungary is at home here in Europe, and is worthy of holding the Presidency. But is the Hungarian Government at home? Is it worthy of this post? I am not merely referring to the media law here; there are nine other elephants in the room. There is a continuous and gross violation of the delicate system of checks and balances that characterise democracy.
Discharging civil servants without stating the reason. An excessive, discriminative, and structurally distorting crisis tax. Support to the wealthy to the detriment of the poor. Dissolution of the Budgetary Council, just like in Venezuela. Impairment, and soon, revocation of central bank autonomy. A 98% special tax on severance payments with retroactive effect. Nine amendments of the Constitution over the course of seven months. Restriction of the powers of the Constitutional Court. Nationalisation of the private pension system through open extortion, just as in Bolivia. The elevation of tax fraud to the level of government policy: Palinka distillation. Populist hacking, as though going at a botanical garden with an axe. Destruction of the fine fabric of society, of its solidarity. Ágnes Heller, János Kornai, Jenő Ranschburg - Hungarian scientists of world renown have written about this. Yesterday, Guy Verhofstadt said that the Belgian Presidency had been successful because their government had not allowed domestic tasks to distract them from European matters. Now we are facing the risk of the very opposite. The chaos and the diplomatic disaster at home will distract the government and the European public eye from Europe. This would truly be a shame. I, as a Hungarian, will have none of this shame. It is not too late to reverse our direction.
Mr President, Mr Orbán, I would like to make some brief remarks about the media law. Many speakers have mentioned this, but I will not repeat what they have said. I would just like to make one point. This is not interference in Hungarian affairs. I believe, and I have only learnt this late in life, that the media are responsible for monitoring those in power and the economy. This situation must remain unchanged. Therefore, the media must not be monitored themselves by other higher level bodies and a media authority of this kind would make this possible.
For this reason, the composition of the media authority is, in our eyes, not ideal. You have clearly stated that you are prepared to change this and I hope that you do move in this direction. Otherwise, and I would like to make this quite clear, it is a Hungarian affair. Of course, there are other Member States whose media legislation we could mention in this context. This does not only relate to Hungary.
I would like to say quite clearly with regard to your plans for the Council Presidency, firstly, that I welcome the fact that you have made promoting cultural diversity one of your overriding objectives. I believe that this is very important. I look forward to your initiatives to improve integration, including the integration of minorities, and you yourself have referred to the Roma. A European strategy to integrate the Roma more effectively is a very important issue.
Secondly, I am pleased to see that you are committed to the enlargement negotiations and the policy with regard to our eastern neighbours. Bringing more Eastern European culture, together with the historical and social experience of the area, into the European Union can only be a good thing. For many reasons which I do not want to go into here, the European Union is still primarily a Western European institution. I would like to see your Council Presidency exerting a greater Eastern European influence.
Thirdly, I will be interested to see how you handle the forthcoming reorganisation of agriculture and cohesion policy and the preparation of the European Union's multiannual budgetary perspective. My group calls on you to ensure that Parliament is fully involved in all of this and we expect you take seriously your promise to support small and medium-sized businesses and to improve environmental protection, the sustainable use of resources and food security.
on behalf of the EFD Group. - Mr President, I welcome Mr Orbán. After the six months' farce of the Belgian Presidency, it is nice to see an elected Prime Minister from a proper country. How I enjoyed your denouncement of Communism as a dangerous ideology - and I noted the pride that you took in the fact that Hungary was the first country to take up arms against the Soviet Union.
Twenty years after you won back your ability to govern yourselves democratically, you are now part of a new political union that increasingly shows similarities with that old Soviet Union. In fact, you are going to meet lots of Communists over the next six months, including the boss of the Commission here, old Barroso who was an advocate of Chairman Mao! You will see centralised economic planning and control and, above all, what you will see is the desire to impose a political union upon the peoples of Europe without their consent.
Wake up Mr Orbán. Look at how they are trying to bully you this morning. They are trying to tell you how to run your own country. Tell them where to go. Stand up and fight for democracy once again.
(HU) Mr President, ladies and gentlemen, in 1956 Hungary, showed the world that a stand must be made against oppression and lies, even if it seems to be a hopeless endeavour. At that time, this was our historic mission. And now it is the same. In today's world, lies and oppression rest on two pillars. One of them is that global plutocracy and the banks are privatising profits, while nationalising losses and costs, thus passing them on to firemen, nurses, teachers and pensioners, who suffer more and more.
The other pillar is that they - and here I am referring mainly to politicians, who, instead of representing the interests of the people, persistently act as representatives of the global plutocracy and banks, even here in the European Union - make it all seem as if it were natural, or at least that there were no other way. The Hungarian Presidency and Hungary, my home country, must show that this is not true, that the emperor is naked. Instead of a mindset centred on profits and money, we must show that a human-centred and justice-centred approach is also possible, where the question we are asking is not about what is best for money and profits, but instead what is best for the people and for justice. I wish the best of luck to Hungary, my freedom-loving home country.
(The speaker agreed to take a blue card question under Rule 149(8))
(DE) Madam President, Mrs Morvai, we have already had a brief exchange of views yesterday. I have two questions for you. It is not surprising that you support the Presidency from your position on the far right. However, whether that suits Mr Orbán is another matter. Are you aware that the Hungarian revolution was supported by many, many people and not only by conservatives on the right of the political spectrum, as Mr Schulz has said? Have you noticed, Mrs Morvai, that the criticism of the Hungarian media law has come not only from social democrats, but also from very many citizens, including Mr György Konrád, who have nothing to do with social democracy? Are you aware of this?
(HU) Mr Swoboda, though I may once have held the belief that there is meaning in using the attributives 'right wing' and 'left wing,' my one and a half years at the European Union have convinced me that there is no point. You left wing people continue to represent the interests of plutocracy and the banks, and show absolutely no regard for what people want. You have completely forgotten about the original ideals. There has been mention here today of your predecessor named Marx. What he said about justice is no longer referred to here. You are the greatest oppressors of the working people. This is one thing. The other thing is the media law, which is Hungary's internal affair ...
(The President cut off the speaker)
(HU) Madam President, ladies and gentlemen, first of all, thank you for giving me the opportunity to speak on behalf of the Hungarian delegation of the European People's Party. I myself am a person with a disability, and I am perhaps more sensitive than the average person to discrimination or double standards. That is why I have been following with concern the political witch hunt about the Hungarian media law, which we could also witness here today in this House. Fidesz Hungarian Civic Union has demonstrated on countless occasions that it is doing its work in the spirit of our shared European values, and does so for the freedom of the press and with honour.
Our European values represent responsibilities. This is also proven by the six months of the upcoming Hungarian Presidency. This is also proven by its objectives. Economic governance, energy policy or, for that matter, the Roma strategy - these directions and strategies prove the existence of shared values, just as our goals are also shared in order to ensure a strong Europe. Europe is, after all, not just a community of interests, but also a community of values. In fact, you are now showing disregard for these very goals and values. Without even waiting to hear the opinion of the European Commission, you are already making statements, putting forward malicious accusations and making excessive and unfounded comments. Is your goal perhaps to weaken the Hungarian Presidency in doing so? In truth, you are inflicting harm on the European Union, on the entire European Community.
We are currently facing our most severe crisis, and you are exhibiting irresponsible behaviour. As a Member of the delegation of the European People's Party, I reject this. I encourage the Hungarian Presidency to continue its work despite the accusations and indeed to carry on with its 'Strong Europe' programme. I agree with the title of the programme. Through unity, we will achieve much more, and we must strive for progress.
(HU) Madam President, Prime Minister, ladies and gentlemen, it is in the interests of the European Union and Hungary, as well as of all Hungarian patriots regardless of party affiliation, that the Hungarian Presidency be a successful one. This is even more important if we consider that today, the EU, including the euro area, is facing extraordinary challenges. Prime Minister, you are a man of purpose. I ask you to put this ability to the service of Europe as the President-in-Office of the European Union, so that Europe may become much more dynamic and efficient. At the same time, however, I ask you to preserve the rules of democracy and protect the values of the European social model.
Unfortunately, as the current debate has also shown, the beginnings of the Hungarian Presidency are turbulent. Can you feel, Prime Minister, how low the confidence in your government is in Europe? People in many Member States, regardless of party affiliation, consider the anti-democratic measures of your government, its economic populism, the media law and its tolerance for the far-right to be contrary to EU norms and values. The EU Presidency cannot absolve you from criticism; moreover, you should lead by example in adhering to the fundamental values of the EU.
The famous quote by Attila József, 'my anger is for you, not against you,' applies in this case, because when well-founded criticism is voiced, the EU is not angry with the Hungarian Government; it is angry for it. And this criticism is especially not directed at the Hungarian people. Prime Minister, as a Hungarian and a European, I would like to go through the six months of this Presidency with pride and with my head held high.
(DE) Madam President, Mr Orbán, in an article which appeared yesterday in a major German newspaper, you cited Otto Graf Lambsdorff as one of your role models. We last met at his funeral service in December 2009. You attended as a private individual and we very much appreciated that. I would like to ask you to honour his memory by respecting, following and defending the principles of the liberal constitutional state in all the measures that you take.
You have responded to the criticism of the media law with two arguments. You have said that this is a campaign against Hungary and against you personally and that the campaign is unspecific. I would like to make it very clear on behalf of the Group of the Alliance of Liberals and Democrats for Europe that this is not a campaign. It is an issue for Europe if fundamental freedoms are interfered with and called into question in a Member State of the European Union.
I would like to say to the Commission and to Mr Barroso that a legal assessment must be carried out by Mrs Kroes. However, the Commission is not just a solicitor's office; it is also a political body. The assessment must take a political form and it must be completed quickly.
Your second argument is that the criticism is unspecific. Mr Orbán, I would like to make a few specific points: slander, defamation and incitement to hatred are against the law in Germany and in other democracies. That is what the criminal law is there for. Please let the criminal law take effect in this case. You need to improve the legal protection in Article 163, change the composition and the powers of the media authority in Articles 123 and 183, together with a great deal of other things. There are many specific points. I suggest that you postpone the application of the law until the Commission's assessment has been carried out and this must be done as quickly as possible.
(NL) Madam President, the European Parliament and Member States are operating double standards. We cannot talk enough of civil rights and freedom of the press when it comes to countries which want to join the European Union, but these things do not seem to apply to the existing members of this club. Are the Copenhagen criteria sacred obligations for all of us, or just for new members?
Member States are turning a blind eye to what each other is doing. If I keep my nose out of your business, then you will have to keep your nose out of my business, too! Even Hungary is asking everyone to keep their noses out of its business. That is a strange attitude for a Presidency of the European Union. It is your job, Prime Minister Orbán, to lead the European Union and, indeed, to encourage Member States to concern themselves with each other's business to some extent. There is no place for retreat here.
Turning now to our Parliament, the house whose job it should be to preserve the high standard of European values. We are failing to do that! Madam President, it has once again been a pleasure for me to be able to speak the truth and give my balanced view here.
(PL) Madam President, it is good news that a government enjoying so much support in its own country is taking over the EU Presidency. The Hungarian Government enjoys this support because it acts in the interests of Hungarians, and because it is rebuilding Hungary after the bankrupt, scandal-ridden governments of the Hungarian socialists. It is not such good news, however, that Hungary has been subject to unfair, ideologically-motivated attacks on the eve of its Presidency. The whole matter of the media law shows the hypocrisy of these attacks. There is an identical Media Council in Poland, where it is dominated by the governing party, and it is responsible today for dozens of people - journalists with conservative leanings - being thrown out of the Polish public media. No one in Europe, Mr Schulz least of all, is defending them. Those are the simple facts of the matter.
The bizarre letter published a week ago attacking Hungarians, signed by the former presidents of the Czech Republic and Hungary, and also by the head of the Gazeta Wyborcza newspaper in Poland, points to the hypocrisy of the attack. This is the very Gazeta Wyborcza which ensures that people who hold differing opinions have their property confiscated. The truth about today's attack on Hungary is that it is nothing other than revenge for the putting into practice of successful conservatism. I hope that your Presidency of the EU is as successful, Mr Orbán, as ...
(The President cut off the speaker)
(SK) Madam President, as of 1 January, the Presidency of the European Union was assumed by the Hungarian Government, which has reminded us of the fact through what might be termed a cultural carpet. I will not talk about the map, Prime Minister, only about the culture you have brought to Brussels.
Cherished symbols, portraits of figures of whom your people are justly proud, on the ground, underfoot, in a public space, trodden on and befouled by people from all over Europe. Does that seem like culture to you? Is it a dignified presentation of proud Hungary?
I do not know what led Hungarian diplomats to demean the symbols of their own history. They could have placed them with dignity on the panels or walls of this very hall. Have you seen, Viktor, where the symbols that we cherish are placed in this hall? They are in an honourable place, adorning the President's table.
I know, Prime Minister, that your country has many problems, but I firmly believe that the proud Hungarian people do not deserve such disrespect from their own government towards their famous figures and symbols.
(HU) Madam President, Prime Minister, ladies and gentlemen, I basically wished to speak about the Hungarian Presidency, but the speakers before me have infuriated me, and now I must give in a little to the provocation and speak about the Hungarian media law. To put it simply, in Hungary, the Jobbik Movement for a Better Hungary also criticised the language law. We, too, disagree with it. However, to see so many turncoats and hypocrites in one place is astonishing. Where were those who now fancy themselves as protectors of rights, where were you when the Slovak language law was introduced? Where was Mr Cohn-Bendit when the Hungarians in Vojvodina were terrorised by Serb extremists? Where was Mr Martin Schulz when graves in Vojvodina, Hungarian graves, and the graves of Hungarians in Transylvania were desecrated? This is why I see this as a double standard. I cannot accept the criticism you allow yourself against the Hungarian Government and against the Hungarian Presidency.
Unlike the empty cawing of MSZMP or MSZP, Jobbik has always had positive proposals. Yes, we must bring up the matter of the Slovak language law. Yes, we must bring up the matter of annulling the Beneš decrees. Yes, we must bring up the territorial autonomy of the Székely people. Yes, we must bring up the halting and elimination of Roma crime in Hungary and in all of Europe, and it would be welcome if the Hungarian Government could focus just as much on its domestic task of implementing the will of millions of Hungarian voters and finally putting the former Hungarian dictator, Ferenc Gyurcsány, behind bars. These are the real problems and I wish you success for the Presidency.
(DE) Madam President, Mr Orbán, you have two difficult tasks ahead of you. The first involves overcoming eight years of socialist maladministration, bringing political and economic dynamism and stability back to Hungary and reducing debt levels. The electorate has given you a clear mandate to do this.
Your second task is to lead Europe in your role as President-in-Office of the Council during these difficult times and to do everything in your power to resolve the economic and financial crisis. You will have the active support of Parliament and of my group. We are pleased that you have not presented us with a wish list today, as many socialist Presidents-in-Office of the Council have done in recent years, but instead have made your priorities clear.
Thirdly, we are pleased that Hungary has been a member of the European Union since 2004 and that the governing party in Hungary belongs to the Group of the European People's Party (Christian Democrats). The campaign relating to the new media law, which involves calls for the withdrawal of the right to vote under Article 7, and which was initiated here in Parliament and not by you, but by the parties that lost the 2010 elections in Hungary, they sat here and they are still sitting here now at the front, at least those who have not gone running straight to the press, is hypocritical and intolerable. The assessment will show that the media legislation in Hungary is no different to that in many other states.
In the case of Mr Schulz, who called for the law to be withdrawn, I can only say that he obviously has not read the law which was voted in by a majority under the socialist and green state government in North Rhine-Westphalia. This includes provisions for the establishment of a media authority, for sanctions and for the diversity of opinions. This is exactly what you are doing. This hypocritical approach must not gain a majority in this House.
(Applause)
(The speaker agreed to take a blue card question under Rule 149(8))
(DE) Madam President, Mr Langen, is it the case that the state media law in North Rhine-Westphalia puts the responsibility for supervising the media in the hands of one party? Is it the case that the media supervisory body in North Rhine-Westphalia will be used by the government for nine years? Is it the case that in North Rhine-Westphalia, one party decides on whether reporting is or is not balanced? If that is the case, then the situation is the same as it is in Hungary. I do not think that this is what you want. I would also like to ask why Mrs Merkel is criticising the Hungarian legislation, because she is a member ...
(The President cut off the speaker)
(DE) Madam President, I am sure you will allow me five minutes.
(The President interrupted the speaker)
Firstly, Mrs Merkel asked whether the law complied with European regulations in all respects and Mr Orbán agreed to change the provisions of the law if necessary, following the assessment by the Commission. I think that this is an approach which is correct, honest, open and fair to everyone involved.
My second point concerns the state media law in North Rhine-Westphalia. Radio programmes are not allowed to present only one opinion or to cover only one party, group, lobby, religious denomination or philosophy under the terms of paragraph 31.
(Heckling)
The law also states that the head of the state of North Rhine-Westphalia can give instructions to the state media authority and can impose fines of up to EUR 500 000.
(SK) Madam President, I would like to turn to the head of the Hungarian Government. Welcome to the European Parliament, Mr Orbán.
Hungary has taken on its Presidency at a time that is certainly not easy, and the programme you have presented to us is certainly full of major challenges. You asked us several times, as Parliament, to help fulfil this programme, and believe me, Mr Orbán, we really are here in order to support what is good and what is European in your programme.
Your speech also included a call for a strong Europe, however, and I must say that it is not entirely clear to me where your European-ness begins and what its limits are, because I cannot otherwise explain why your government has begun its Presidency with the presentation of a non-existent territorial unit, instead of presenting, as the presiding country, a new vision of Europe.
Therefore, Mr Orbán, I hope that the good European-ness in you continues to develop positively and that there will also be positive Hungarian-ness in you.
Madam President, for a long time, our Union has taken the path of setting target after target, but no one looks back to see if all these targets were achieved or properly implemented. Growth, jobs, a citizen-friendly Union: they all tend to become eternal objectives. We are actually at the point where we should recognise the failure of at least some of our policies and of the one-size-fits-all solutions that are too often applied.
To stimulate the EU's economic growth, maybe we should start thinking outside the box and accepting the various interests and specificities of our 27 Member States.
The Commission is proposing, and the Presidency endorses, a mere coordination of our economic policies. This might turn into a trap for exactly the economic growth we are seeking, with solely macro-economic and financial targets and policies. While we have an incomplete single market, red tape burdening companies and entrepreneurs, and a messy labour market, our EU growth might turn out to be that of a whale in a pool of barracudas - because such is the global market in today's crisis context.
With regard to other eternal objectives set out in the Presidency programme, such as achieving a common energy policy, what we need is to identify energy interests and needs common to all the Member States. I am not convinced that spending billions of euro on gigantic infrastructure projects is the answer.
Mr Orbán also talked about enlargement: I hope this does not mean the Hungarian approach of granting citizenship to all Hungarian ethnic citizens in the neighbouring countries. Is EU enlargement in a Eurosceptic context and an economic crisis actually realistic?
In conclusion, I wish us all good luck.
(NL) Madam President, the Hungarian Presidency has got off to an unfavourable start. The example which the Hungarian Government has set to the European Union with its new media law has not been a positive one. The new law gives a media watchdog very extensive powers, which casts a worrying shadow on the beginning of the Hungarian Presidency. This law is only one element in a series of worrying developments in Hungary.
Where a single political party dominates, other voices grow silent. The 17th century French author, Rochefoucauld, warned of this a long time ago: 'Few are wise enough to prefer useful reproof to treacherous praise'. My advice to the Presidency is that it should take Rochefoucauld's words seriously, in its capacities both as the holder of the EU Presidency and the Hungarian Government.
(IT) Madam President, ladies and gentlemen, welcome to Strasbourg, Mr Orbán. As Mr Cohn-Bendit has pointed out, everyone here loves Hungary but not everyone loves the Hungarian Government, as you will have realised.
We, on the other hand, love Hungary, think highly of the Hungarian Government and, what is more, are shamelessly cheering your party on. Why are we cheering on the Fides party? Because that party has been a decisive factor in Hungary's return to a democratic life after a long and terrible dictatorship.
We are cheering Fides on because over the years, over all these years, it has pursued the same values of democracy and freedom, both in government and in opposition. We are cheering Fides on because Fides is today the only real alternative to the populist trend that seems to be taking hold in so many countries of the European Union.
We are also cheering Fides on because, through the priorities that you have mentioned, Fides makes us realise that the battle for a united, free Europe is not yet over. We are backing you, Mr Orbán, and we are cheering you on, because that means cheering Hungary on and cheering Europe on as a whole.
(HU) Mr President, ladies and gentlemen, ever since the founding of the European Union, one of its most important issues and challenges has been energy security. For a long time, we believed that the most critical point was the reduction of dependence on energy sources. The economic crisis, however, has clearly demonstrated that what is most important is accessibility and affordability. This was the first year in Hungary when more people froze to death in unheated flats than in the streets. A couple of days ago, the residents of a block of flats requested their heating to be turned off because they could no longer afford it. Ladies and gentlemen, it is very important for us to address the issue of energy security as one of the effects of the economic crisis, and we must do this on the background of our outdated energy infrastructure.
The most important task of the Hungarian Presidency at the energy summit will be to lay down the foundations of this new infrastructure, not just in respect of gas, but electrical lines as well. Our task is not to upgrade the networks of the past, but to guarantee investors and capital binding capabilities for the intelligent energy networks of the future. The task before the Hungarian Government is to convince all Member States to support unanimously the increase in nuclear waste management security. We must guarantee that all this remains within the limits of affordability. Mr President, we cannot approach this with a hot head and cold blood, but only with a clear head, a clear heart and a clear vision. We will be your partners in solving these issues.
(FR) Madam President, the peoples of Europe are experiencing a grave, destabilising crisis. I think that it is precisely at times like this that we need to go back to the fundamental values underpinning Europe.
The first of these values is the fight against all forms of nationalism. Let me tell you how concerned I am when, having offered the Hungarian nationality to the Magyar populations, you now raise the possibility of giving them the right to vote, in breach of all international conventions.
The second of these European values is the defence of democracy and freedoms. Now, since you came into office, a number of measures have been taken that are of such a nature as to cause us concern and regarding which you may now provide us with answers. The powers of the constitutional court have been restricted, the independence of the European Central Bank has been undermined - in contradiction of the Treaty of Accession - and you are getting people to vote on a media law which, under the pretext of transposing a European directive, is, in actual fact, a law that destroys press freedoms, as the Organisation for Security and Cooperation in Europe (OSCE) recently showed.
You explain that your law is similar to that of other Member States, but even if some of them - and I am thinking in particular of my own country - clearly still have progress to make, in what other country of the Union does any part of the media risk a fine of EUR 700 000 for infringing moral standards? The affair is now in the hands of the European Commission, which must talk to us about the main issue, and beyond merely legal issues, whether this law infringes freedom of expression. Were that the case, the Union has instruments for guaranteeing respect for fundamental rights. This is the message of firmness that we are now awaiting.
(FR) Madam President, Prime Minister, Hungary is a European country. It likes the European Parliament. Hungary has chosen as President of the Republic one of our very fine former colleagues, Mr Pál Schmitt, and you have been wise enough to choose as one of your ministers a very fine colleague of ours, Mrs Győri, to whom I pay tribute.
Democracy works. You have been elected. Well done! Europe works. A law of yours is challenged and you reply, 'I will change it'. You are challenged on the application of values, and you have stated that, when reforming the constitution, which is the former communist constitution, you will adopt the entire Charter of Fundamental Rights. Well done! Politics works. Should anyone doubt the fact, we have a political Europe. That is good news!
You face economic challenges. You are putting the economy of Hungary right, Mr Orbán. You are probably the prime minister we need at this time. It is not the first time you have done this, though. You already did it in 1998, when you were prime minister then as well.
I will end by drawing your attention to Croatia. You want it to join. We are in favour of that. I would draw your attention to the misgivings of certain groups of European public opinion and suggest that you undertake a widespread publicity campaign capable of proving to European citizens that Croatia meets all the criteria for membership, because we no longer follow the course of block membership as we did after the fall of the Berlin Wall.
(ES) Madam President, Mr Orbán, on behalf of the Spanish Socialists, I would like to greet the Hungarian Presidency, the third Presidency in the first trio of presidencies under the new dynamic established in the Treaty of Lisbon. That requires consistency with the common script established by the three countries - Spain, Belgium and Hungary - but also, and most importantly, consistency with the principles, values and objectives established in the Treaty of Lisbon itself, because the absolute priority is to implement it and fulfil it.
Some of these common values and principles are established in Article 2 of the Treaty of Lisbon: respect for freedoms, protection for minors and pluralism, which includes pluralism of information. I therefore share the concern that you expressed that such important objectives for the Hungarian Presidency may be distorted by national debates or peculiarities rather than by what unites us.
The Hungarian media law absolutely cannot and must not be approached as an internal market issue in the national transposition of the Audiovisual Services Directive. It is a debate that does not affect just the internal market or only Hungary. It affects fundamental rights and the whole of the Union, and I therefore join those who are convinced that the only way that we will come out of this crisis is through greater integration, not through competitive nationalism.
The Presidency will be judged based on its willingness to take the lead in fulfilling the values and objectives of the Treaty of Lisbon, remaining loyal to the commitments made in belonging to the European Union.
(The speaker agreed to take a blue card question under Rule 149(8))
(ES) Madam President, I listened very carefully to what Mr López Aguilar said, and I would like to remind him that the Spanish Government - run by his party - is currently preparing to create a State Media Council and a law against unequal treatment and discrimination, which hang over any possible political adversaries like the Sword of Damocles, and could interfere with media content.
Therefore, Mr López Aguilar, before you criticise others - and I am not going to go into detail on the issue of the Hungarian law - give some thought to the fact that it is not good to use two different yardsticks and have double standards. Do not forget that you were Minister for Justice.
(ES) Madam President, it is not the first time that we have heard entirely inappropriate comparisons being made here between a law that has caused concern across the European Union and also among very distinguished representatives of your own political family, Mr Vidal-Quadras, and laws that respect the rights to freedom of expression, free formation of public opinion in a pluralist society and, of course, pluralism in the media. The latter establish audiovisual councils, whose task is not in any way to interfere with pluralism in the media and absolutely not to predetermine media content.
That is the case in Spain, just like many other examples that have been given in this House, which have nothing to do with the subject that has caused so much concern during this discussion.
Madam President, the Hungarian Presidency has a unique opportunity to put into practice energy security for Europe. There will be two consecutive presidencies - Hungarian and Polish - with strong political determination to use all the possibilities at hand. The issues we face so far are a consolidation or monopoly of supply and transit, lack of an interconnected single market and particular vulnerability on the Union's eastern flank.
What we expect from the Hungarian Presidency is that it will utilise the geometry of the Union in the form of a triangle: a north-south Baltic-Adriatic axis or corridor, with energy ports in Poland and Croatia, complemented by the Caspian gas pipeline supplying the EU directly, separately and independently, initially from Azerbaijan and Turkmenistan. The Southern Corridor should obviously include the Nabucco project.
So a new source of energy security for Europe is the ultimate challenge for the Hungarian Presidency. The three imperative aims are to build interconnectors, to ensure adequate funding and to boost the external dimension of EU energy policy because energy is a public good for the Union, it needs to be Europeanised, the policy must be based on solidarity, and our political will should guarantee its implementation.
Madam President, this is a time when we should be discussing issues of economic governance, employment rights and the environment, all high on our agenda; a time when we should be celebrating the fantastic achievement of Hungary which, for the first time, has the honour of the Presidency, and it saddens me that the Hungarian people - who stood up against oppression and fought for so long for democracy - are now having that democracy challenged by the new media laws in Hungary and the protectionist policies used to attack foreign companies, casting a shadow on what should be a proud period for the Hungarian people.
This is a critical time for our citizens and we must carry on with our programme of reform. However, we must also be vigilant to ensure that Europe does not slip back into the dark days of the past. We must continue to oppose and highlight any forms of state censorship and protectionist policies. We must reach out to the Hungarian people, but our future democracy cannot be compromised.
(HU) Madam President, Prime Minister, ladies and gentlemen, the launch of a European Roma strategy was first put forward by the European Parliament in early 2008 and, in the three years that have passed since then, a whole array of EU actions and documents have proven the importance of combating the segregation and poverty afflicting the 12 million Roma of Europe. As a Member of Fidesz and the only Roma Member of the European Parliament, I am proud that the new Hungarian Government was the first among the Council presidencies to fully embrace the commitment and mission of providing a solution at European level.
The social inclusion of the Roma is one of the most serious challenges in Europe today and, at the same time, one of the most promising opportunities for our ageing societies. In fact, the integration of the Roma is not only a human rights obligation, but also an economic necessity. As the European Parliament's rapporteur on this subject, I sincerely hope that, based on Parliament's report and the Commission's upcoming communication, the Hungarian Presidency will manage to draw up a strategy which is truly in the spirit of the Community, and which will define this target group on economic, rather than ethnic grounds, while reinforcing the implementation of the directives on equal opportunities, taking account of the territorial nature of segregation and mitigating the disadvantage of citizens living in micro-regions.
Prime Minister, this process is about much more than European Roma strategy: it is about mutual trust, and about Europe's ability to build a community of values and overcome the challenges lying before us. I wish you best of luck for these tremendous tasks. Taves bahtalo!
(DE) Madam President, ladies and gentlemen, the press in Europe is under no obligation to take a balanced approach. In Europe, we have freedom of the press. If a body is established in Europe which aims to bring about a so-called balance by means of penalties which cannot be followed up, by ending the protection of sources and by creating an atmosphere of fear, I expect the Commission, which is the guardian of European law, to react. However, it should not respond hesitantly, half-heartedly and defensively. Instead it should take rapid, decisive and effective action. It has not yet done this.
Mr Orbán, I have not been convinced by the aggressive and unreasonable defence mounted by your allies. We thought you were a liberal. I can imagine that this does not always feel good. However, I would like to ask you how you feel now, when you are seen as someone who is leading a country away from democracy and towards totalitarianism?
(Heckling)
How do you feel as someone who has to be defended by the people sitting up there, Mr Orbán? That is what I would like to ask you.
(PT) Madam President, first and foremost, I would like to say that on this day, when we are discussing the Hungarian Presidency, without prejudice to our ability to debate all the intended topics, Parliament should be focusing on the problems of the European Union, and this is something that is not being done here. Moreover, in order to concentrate on the problems of the EU, it is necessary to read this carefully and discuss whether it agrees with the priorities of the Hungarian Presidency or not, instead of discussing points or issues pertaining to life within Hungary, which can be regulated as part of a normal, healthy relationship between the Commission and the Hungarian Government and Parliament, if at all.
I would therefore like to say here that, quite apart from the priority that the Hungarian Presidency is, naturally, going to give to topical economic and financial issues, I am very pleased to see that the Hungarian plan for the next six months is very clear and ambitious, putting the focus and priority on three matters that will be vital to the future of Europe: food, which is entering a phase of serious global crisis; energy, which is crucial for our security and economic sustainability; and water, of which little has been said here, but which is the next challenge that Europeans will have to face after food.
I hope that you will succeed in your objectives.
(BG) Madam President, Prime Minister, 2011 will be the first year in which the European Union will be headed by two countries from Central and Eastern Europe, Hungary and Poland. These two countries have made a special contribution to the development of democracy, to the integration of Europe, and it seems to me that these merits these two countries possess should not be frittered away in the way demonstrated today.
Mr Orbán, I implore you to free yourself from the shadow that has fallen over your Presidency. Then we will be able to say at the end of it that you fulfilled your priorities. They are what I want us to concentrate on, and not the resolutions and actions of the Hungarian parliament, which fall short of the basic principles of democracy.
You will have the full support of the socialists and the democrats in the completion of negotiations with Croatia during your Presidency.
In your submission I heard nothing about a review of neighbourhood policy. I hope that you will show the necessary initiative, and hope that in this period, you will be able to put Belarus back on track for democratic development.
I take the liberty of disagreeing with Mr Cohn-Bendit. I do not believe that Mr Orbán can be compared with Mr Chávez; there are other premiers in Europe who are far more suited to that role.
(DE) Madam President, Mr Orbán, it is true that your country has suffered a great deal and that your country, you yourself and your party have made a major contribution to peace and to a united Europe. As a good neighbour and as an Austrian, I would like to make this clear with genuine respect in what is an historic hour for you.
Creating jobs, promoting growth and increasing security are the priorities of your Presidency and we are happy to support them. Other priorities include strengthening the internal market, making progress on energy policy, the Danube strategy and concluding the negotiations with Croatia. These are all areas where we want to and intend to support you.
I would like to thank you specifically for your defence of freedom of religion. Christianity is one of the cornerstones of European action and European thought and we very much respect the fact that you have reformed the communist media legislation in Hungary which dates back to 1986. This is important and it is also the right thing to do. We think that many of the opinions which we have heard in this context, including in this House, are wrong. A number of the voices remind me of the sanctions which were unjustly imposed on the Austrian Government in 2000. I think that you are being treated just as unfairly now as the Austrian Government was then.
I would like to thank you for what you have done and wish the new Hungarian Presidency every success.
(Applause)
(RO) Madam President, Prime Minister, as a European citizen and socialist, I welcome your commitment to implement a Danube strategy, a coherent EU-level Roma strategy and, as a Romanian citizen, I welcome your Presidency's support for my country and Bulgaria in joining the Schengen area.
However, the start of the Hungarian Presidency has been overshadowed by the heated debates about a shameful law which tarnishes the Union's fundamental values. This law seems to have been drafted under the political influence of Horthy, Kádár, Antonescu or Ceauşescu. It undermines Hungary's credibility and prestige as an EU Member State and is a humiliation to the Hungarian people who are valued for their commitment to freedom. This law has been sharply criticised by two major EU governments, in Germany and France, which belong to your political family. Honourable MEPs from the Group of the European People's Party (Christian Democrats) have criticised this law and presume that they will not be excluded soon from the PPE Group.
We cannot accept things moving in this direction. We cannot allow it to continue.
(NL) Madam President, as a result of the debate on the Hungarian media law, everyone in Europe knows who the current holder of the Presidency of the European Union is. That has not always been the case previously. I think it is a positive development that the Prime Minister has submitted the law to the European Commission and it is with confidence that we await the European Commission's opinion.
Next, moving to the four priorities of the Hungarian Presidency. Growth and jobs. First of all, the administrative burden on small and medium-sized enterprises (SEMs). What specific action are you going to take on that? The digital agenda: China is not going to wait for Europe to catch up. The second priority is a stronger Europe. We in Europe are currently up to our necks in water. I am not talking about the rise in the sea level, but about the rise in the water level of the Rhine, the Po and the Moselle. I would be grateful if you could pay attention to this issue, too.
Next, friendliness towards citizens: what are we going to do about Schengen, Romania and Bulgaria, and the admission of Croatia?
Finally, Madam President, Hungary has imposed an emergency tax on businesses from other countries. This tax is contrary to the internal market. When will it be abolished?
(HU) Mr President, please allow me to draw the following parallel in connection with the media law: in 1956, the majority of western communist parties, as well as a large number of western left-wing liberal intellectuals, condemned the Hungarian revolutionaries, and spoke against them in defence of the Soviet Bolsheviks. Mutatis mutandis, something similar is taking place today. Many of our western socialist and liberal colleagues are siding with a party of ex-communists and pseudo-liberals against the true force behind the change of regime, the followers of the late József Antall, the freedom fighters of Viktor Orbán. This is apparent in the context of the media law. Ladies and gentlemen, let us by no means mistake the once-champions and heirs of the past, these post-communists, with a true and credible left wing. The two are not the same. Back in his day, Albert Camus also had to realise who the Soviet Stalinists truly were, and took the side of the Hungarian revolution.
(DE) Mr President, Mr Orbán, I agree with you on three points. The first is the Croatia question. We are taking the same approach and we hope to find a solution together with your foreign minister. The second concerns the importance of integrating the Roma and the third is the European significance of the Hungarian revolution.
I come from Austria and I was born close to the Hungarian border. I was aware of what was going on, admittedly from the better side of that border. I was assigned to teach two of my classmates German. I know all about the significance of the revolution. However, it was a revolution against the claim to power, against the monopoly of power. Its aim was to bring about freedom, including freedom of the press.
Mr Orbán, please think again about whether this law is really in accordance with the meaning, the spirit and the aims of the Hungarian revolution. When you compare it with these aims, you will be able to draw up a better law. Therefore, I am calling on you once again to consider for yourself how you can draft a better media law, which is in line with the Hungarian revolution and the spirit of that revolution.
(Applause)
(SL) Mr President, I would like to address a few words of encouragement to, and support for, the Hungarian Presidency and Hungary, a country which is a good neighbour of Slovenia's and one with which we have many things in common. I would also like to support the main priorities which you, Mr Orbán, have today outlined for your Presidency.
Hungary can make a significant contribution to a further consolidation of the stability of the region in which we all live and, in particular, to ensuring that the region as a whole embraces modern values and its future.
That is why I am going to tell you something that you might not like to hear: I think it would be best if you let the story of Trianon remain in the past. Do not use it as a reason to disturb your neighbours or open up old wounds. Everyone must learn to live with their history.
(DA) Mr President, I would like to comment on a matter that has already received quite a lot of attention here this morning. That is Hungary's media law. This issue, Mr Orbán, is not about Hungary or Hungarian domestic policy; we are talking about the EU's fundamental rights and our credibility from the point of view of the rest of the world. Freedom of the press will be jeopardised throughout the EU if Hungary gets a politically appointed media council and has to pay millions in fines.
Mr Orbán, I belong to a young European generation that has perhaps taken freedom of the press for granted, but today I can see that it is not a foregone conclusion. I am pleased that you have promised to revise the law if it contravenes EU legislation and treaties, and I believe that even now, you are able to go back home and carry out revisions. You owe that to all those who have fought for fundamental rights and freedom of the press, and you owe it to my generation, which has never known anything different. I believe that we have to build up democracy in the EU, not dismantle it.
(DE) Mr President, strengthening Europe also means strengthening the Commission and extending the safety net, both from the perspective of its finances and its content. It means reinforcing democracy in Europe and it means a community of Europe. The process of making Europe stronger begins at home. Help us to make progress with 'europeanising' internal policy and to ensure that Europe does not become weakened by nationalism.
If we want to strengthen Europe, Mr Orbán, we must strengthen our common ground and reduce our weaknesses. Our strengths include the same legal systems, the same values, the same freedoms, the community method, the internal market with its four freedoms and the common currency. Parties are simply the instruments of democracy and not the other way around. Our weaknesses are nationalism, egoism, polarisation and protectionism. Let us use these six months to make Europe and the community of Europe stronger.
Vice-President of the Commission. - Mr President, I would firstly like to thank Prime Minister Orbán for his presentation of a very ambitious programme. I would also like to thank the Members for a lovely debate and an intense exchange of views.
I think that democratic debate is the best way to find the best solutions for Europe. However, there is one condition, and that is that the interlocutors must have a common goal. I believe that we have such a goal because most of us in this House want a stronger Europe. The motto chosen by the Hungarian Presidency is thus a very appropriate and good one. On behalf of the Commission, I would therefore emphasise that we must support the goals of the Hungarian Presidency.
As the debate made clear, there is a tall order for this semester. We have to introduce economic governance, find solutions to the sovereign debt crisis, and implement the EU 2020 strategy much more quickly - to name but a few of the aims in the economic field. However, we very much welcome the Hungarian Presidency's focus on seeking a better solution regarding the integration of Roma, and on the Danube strategy.
I should like to comment on the issue of how to integrate Roma in the European Union more effectively. As you know, we engaged in a very broad programme to raise awareness and promote coordinated dialogue in the Member States on opportunities offered by EU funds. Following on from Hungary in 2009 and Romania in 2010, Slovakia and Bulgaria will be the focus this year. I believe that, together with you and with the Hungarian Presidency, we will be able in April to deliver the new EU framework for national Roma integration strategies.
I would like to comment on Mr Cohn-Bendit's remarks because I consider it very important to demonstrate clearly at this time that the EU stands by Tunisia and its people. I would like, in particular, to pay tribute to the courage that all Tunisians have shown in recent days. I am sure that the EU will support Tunisians as they pursue their peaceful and democratic aspirations.
The new unity government should truly represent the wishes of Tunisian society. It should conduct the country through a peaceful and democratic transition and organise early elections. I would like to assure this Parliament that we stand ready to provide immediate assistance in preparing and organising the electoral process and to offer lasting support for a genuine democratic transition. If requested, we are also prepared to deploy the necessary assistance to help the Tunisian authorities with urgent needs.
In answer to the calls for swift action from the Commission on the question of media law, I would like to inform the honourable Members that our discussion with the Hungarian authorities at political level and at expert level is intense and ongoing. The Commission will send a clarification letter to Budapest this week seeking further explanations. I should like to emphasise once again that we are acting very swiftly, given the complexity of the issue. I must also repeat what President Barroso said: that we are much encouraged by Prime Minister Orbán's political commitment to correcting the law if necessary.
We are fully confident that Hungary will take all the necessary steps to ensure that the new media law is implemented with full respect for European values on media freedom and for the relevant EU legislation as well as the European Convention on Human Rights. The Commission will, in this regard, act in full accordance with its role as guardian of the Treaties.
I should like to conclude by saying that we have full trust in the commitment and enthusiasm of the Hungarian Presidency. We have seen the solid preparation made by the Hungarian authorities for this task, with a view to being a very energetic Presidency in this important semester. We believe that together, we can further the European project. I am sure that the European Parliament will support this work and will play its role in a spirit of loyal cooperation. We clearly need to make very substantive progress on our top priorities in this semester.
I wish the Presidency all the best for the next six months. We are looking forward to working together for the benefit of Europe.
[Applause]
Mr President, first of all, I would like to thank the Members of Parliament who honoured us with their speeches in today's exciting and valuable debate. This debate was far too valuable for us to address the arguments put forward in a brief, one-minute reply. I will adhere to the time limit, but I cannot help but respond to some questions.
First, I will don the hat of Hungarian Prime Minister. Allow me to express my surprise that so many serious and respectable people, like those who have added their comments, are in factual error. It would be undeserved and embarrassing, not just for you but for me as well, if I gave a complete list of all the factual errors people, starting with Mr Schulz, have made here regarding the Hungarian media law and Hungarian democracy. Just to make the extent of your factual errors clear, let me give you one example: the Hungarian media law cannot sanction unbalanced reporting and cannot impose any financial penalties for it. So what are you protesting against? And the list could go on and on and on. I would therefore like to make it clear that I am sorry to see you have been so badly misled and deceived. I can now see clearly that in this debate, I cannot even hope to be treated fairly, and instead have to trust that the European Parliament will be able to form an unbiased, objective opinion, which, as a matter of fact, I personally will gladly accept, and will proceed according to the stated procedure.
Nevertheless, I wish to remind you that I believe that Mr Schulz's idea that the Hungarian Presidency will be gauged not on the basis of the programme presented, but the performance delivered, is a valuable one. I can only recommend you to follow the same principle in respect of the Hungarian media law, which has been in force for weeks now. I will gladly send you German language excerpts from Hungarian newspapers and you will see that the fervent speeches of Mr Cohn-Bendit are but innocent baby sounds compared to what the Hungarian press is publishing. So much for factual accuracy.
On the other hand, I would like to remind the critics of the media law that we are living in the 21st century. How can you possibly believe that anyone in Hungary, or in any other European country, would be capable of suppressing the freedom of opinion in the age of the Internet? During the Hungarian electoral campaign, we largely won the elections through an uncontrolled Internet and Facebook. How can you believe that, in the 21st century, one could restrict the free flow of opinions? I am shocked to see how much you are living in the past.
Similarly, I would only like to note as a matter of interest that the media law you are objecting to repealed the press act adopted in 1986, during the communist regime, which, until the adoption of the new media law, allowed newspapers to be terminated simply by deleting them from the register. Nobody ever complained about this in the past twenty years, even though it was most anti-democratic. I therefore suggest that we continue this media law debate in the spirit of reason and rational arguments.
At the same time, ladies and gentlemen, I would like to inform you that, contrary to some of the opinions that were expressed here, Hungary is in the process of rebuilding the rule of law. I would like to point out that, although it was not the subject of your debates in the past years, the Hungarian secret services had been used for political purposes over those past years, and this is now the subject of court proceedings. In Hungary, the police had been ordered to use force against peaceful masses, and this is now the subject of criminal proceedings. In Hungary, information of public interest was falsified, and this is what resulted in the current state of our economy. Today, the rule of law is being reinforced in Hungary, after a policy of dismantling the rule of law, which, for some reason, never drew any criticism from you. Listening to the debate about the media law, I unfortunately had to conclude that it is not really the media law you are having a problem with, but with the fact that, in an act of solidarity unprecedented in Europe, the Hungarian people voted a two-thirds majority to a political force in Hungary. This is, without doubt, a very exciting and interesting question and I am convinced that this can be used for the benefit of Europe.
Since Mr Lambsdorff also made a personal observation, allow me to respond to that as well. Mr Lambsdorff, I address you as a European addresses a European, as a Hungarian addresses a German. Your media law is not one iota more democratic than its Hungarian counterpart, and if you dispute this claim, please do so in an objective debate. And I will not accept, either from the Germans or from anyone else, that just because we have been living under a dictatorship for forty years, anyone could call into question the Hungarian people's commitment to democracy.
Of course the media law can and should be criticised, and I accept this as natural, but a nation should not be insulted. And I would like to make it clear that calling into question the commitment of the Hungarian people and the Hungarian Government to democracy is an insult to the Hungarian people ... (interruption, applause). Please allow me to refer to the statement accusing Hungary of taking steps towards becoming a dictatorship. I was here and heard it with my own ears. What are you protesting against? I was here and heard it with my own ears! You threatened me, claiming that Hungary was moving towards becoming a dictatorship. What is this if not an insult to the Hungarian people? And, I must make this clear, I will always stand up to protect my home country, Hungary. This is not a matter of media laws!
As regards European issues, if you will allow me, I will now put on my other hat as well. I consider the issue of the bond market, as referred to by Mr Verhofstadt, to be an important one, and I would like to state that the Hungarian Presidency believes that the formation of a bond market is necessary and inevitable in the long term. We therefore support the European policies that guide Hungary and EU Member States within the euro area, and the whole European Union, in this direction. I would like to point out one thing, namely, that we should convince our own governments, the national governments, that they must not use the creation of a euro bond market as an excuse for saving on structural reforms. We must therefore first undertake the necessary structural reforms, and after that I believe the introduction of the bond market will be possible.
As regards the matter of Tunisia, I would like to point out that we are in continuous consultations with the foreign representation, and we support all democratic efforts and movements outside the borders of Europe as well and, together with the foreign representative, we will demonstrate this with sufficient emphasis. However, we must not contrast this issue with the global trends in the persecution of Christians. Both problems need to be addressed.
Lastly, ladies and gentlemen, there have been a number of comments expressing concern about the turbulent beginnings of the Hungarian Presidency, and that this could be detrimental to our EU Presidency. Let me tell you that this will all depend on you. We, for our part, are ready, as am I personally, to follow and nurture both threads of this twofold debate during the Hungarian Presidency. So if you feel that during the Hungarian Presidency, you wish to debate both Hungary and EU policies, I would like to state that we are ready for that, and will not consider this situation uncomfortable in the least. Not that we are happy about it, of course. We are not happy that critical opinions directed at Hungary are being jumbled up with matters of European policy, but we do not regard this situation as unnatural. Europe, too, is governed by democracy, and we are having democratic debates.
I never expected the Hungarian Presidency to be a simple victory procession, like a beauty pageant where the models parade themselves and everyone simply applauds. I was never under that assumption! I am well aware that we will be having serious political debates. I am ready for this, whatever the subject may be, and let me assure you that Hungary and the Hungarian Presidency possess enough strength to see the debate on both Hungary and European matters through with the necessary seriousness and strength, and that no attacks concerning internal politics or Hungarian affairs will dissuade us from following through with our EU programmes and priorities and making this a successful Presidency. My goal is to turn this half-year, which promises to be the most difficult one for the European Union as yet, into one of the most successful ones. Thank you for honouring me with your attention.
Pursuant to the Rules of Procedure, personal statements may be made at the end of a debate. Mr Schulz has asked to make such a personal statement.
(Murmurs of dissent)
Ladies and gentlemen, we are acting pursuant to the Rules of Procedure, which we adopted together.
(DE) Mr President, Mr Orbán, you have addressed me personally. You have also spoken directly to some other Members of this House. I would like to give you some thoughts to take with you for the next six months relating to the remarks about the Hungarian people and about you as the representative of the Hungarian people. Mr Cohn-Bendit has described in his biography his relationship with the Hungarian people. In my group there are Members of the European Parliament who have been locked up in communist prisons. In my group, there is one Member, Mr Miguel Angel Martínez Martínez, who was subjected to torture in Spain because of his opposition to the Franco regime. We all have a joint task, you and all of us who are sitting here, and that is to defend democracy, for example, against the sort of people who are heckling us here today.
No one who criticises a law is insulting the Hungarian people. You can be sure of one thing. The Members on the left of this House and, in particular, my group, will promise you that values such as freedom, democracy and justice are our common values. If we believe that a law does not live up to these values, then we will criticise the law, but this does not mean that we are criticising the Hungarian people.
(Applause)
If we all take that to heart, Mr Orbán, then something will happen which we and you both need. We cannot create a successful Europe by dismembering it. Europe will only succeed if the sovereign Member States and the Union with its community work together. Do not play one off against the other. For the next six months, you have taken on the role of President-in-Office of the Council. We want you to join with us in defending the values of Europe and not in playing off Hungary against the European Union.
(Applause)
Thank you, Mr Schulz. Prime Minister, thank you for your speech and for your presence. Mr Cohn-Bendit, do you wish to make a personal statement as well?
(FR) Mr President, ladies and gentlemen, there are times in history - I can tell you this in any language - when one simply must not go beyond a certain point.
Prime Minister Orbán, you are proud of the Hungarian people and you are right to be so, but democracy tells us one thing, from Tocqueville to all theorists of democracy: 'truth is not always on the side of the majority'.
(The President cut off the speaker)
Mr Cohn-Bendit, it must be a personal statement.
(FR) Are you going to be quiet up there? When Mr Orbán claims in this House ...
(Noise in the Chamber)
Are you mobilising the extreme right? You are right to do so.
When he claims in this House that we have said something against the Hungarian people, it is national populism; that is to say, it is wanting not to discuss the content of something but rather to set people against each other. This is unworthy of the European Union, Mr Orbán. You invited us to dine with you. I have lost my appetite now; I will not dine with you. What you have done is disgraceful!
Mr President, I rise to speak under the same rule, whichever one it was, that Mr Cohn-Bendit just used. I would like some enlightenment, and you are far more expert in the Rules of Procedure than I am, sir. The only rule that I can see on personal statements is Rule 151 which says that speakers must confine themselves to statements made about themselves. Under what rule was Mr Schulz allowed to give a speech? Under what rule is Mr Cohn-Bendit allowed to give a speech in these circumstances? Are all MEPs equal or are some MEPs more equal than others?
(Applause)
Ladies and gentlemen, Mr Orbán was, in fact, addressing Mr Schulz directly - these are the facts - to express his concern that this may offend the Hungarian nation. These were his words.
The issues which have been raised in the Chamber have been clarified. Let us retain our dignity. The Hungarian Presidency has made an important presentation. We adopted the Hungarian Presidency's programme, we approved it and we heard some very positive speeches about what Hungary will do over the next six months. This is extremely important for all of us. Let us show our approval once again, and calmly go our separate ways after the debate, for this was a very serious debate. In accordance with the Rules of Procedure, I gave the floor to the Members who asked to make personal statements. I should like to thank Mr Orbán for his speech and for taking part in our sitting, and for presenting the Hungarian Presidency's programme.
Written statements (Rule 149)
For the next six months, you will hold the Presidency of the Council, and many challenges await you. You are making the exit from the crisis your top priority. I am convinced that under your Presidency, the institutions and the Member States will continue to work well together. It is our duty to ensure the long-term survival of the solidarity and stabilisation mechanisms, which have already shown their worth.
In order to achieve our aims, we will also have to focus on reforming the international financial system. We, in Europe, have been the forerunners of the regulation and supervision of the financial markets. The French Presidency of the G20 is an opportunity that must be grasped. A united Europe should set an example to its foreign partners.
The European Neighbourhood Policy is a key instrument in the Union's foreign policy. Thanks to it, we maintain stable relationships with our closest neighbours. The Eastern Partnership, which is one of your priorities, should not be promoted at the expense of the Mediterranean Partnership. The Union for the Mediterranean is losing momentum and is equally deserving of our attention. Europe remains its firm supporter. What do you intend to do to revive it?
in writing. - (NL) It is a positive thing that the Hungarian Prime Minister has clearly emphasised his willingness to adjust the new media law, should the EU so request. The European Commission must now be able to do its work in complete independence. That is the only way to break free of party political games. Media pluralism and freedom of the press are fundamental European values. All EU Member States, not just Hungary, have made a formal commitment to respect them. That is enshrined in the EU Treaty and the Council of Europe has formal agreements on the matter. We are confident that the Hungarian Government will leave no room for ambiguity there.
I would like to welcome Hungary which has begun its first Presidency in the European Union. Hungary, which has taken over the helm of the Presidency from the old Member State Belgium, begins its Presidency at a rather difficult time, because not all European Union Member States are enjoying an equally successful economic recovery following the economic and financial crisis. Furthermore, even more efforts will need to be made for the crisis to be overcome fully, and therefore I agree with the priorities set by Hungary on European economic stabilisation and the issues of EU enlargement, energy and Roma integration. I would like to draw attention to the fact that the directive on maternity leave, which was rejected by the Member States, ought to be reviewed as a matter of urgency, not to mention the uncertain outlook for the Anti-Discrimination Directive, which is still blocked in the Council. These laws are very relevant to European citizens, and therefore their future must be decided as quickly as possible. Furthermore, I would urge the country holding the Presidency to pay more attention to the modernisation of higher education, which has an impact on youth employment. I am pleased that in its programme, Hungary lists combating child poverty as one of its priorities, but I would urge the country holding the Presidency to take concrete measures in this area and to cooperate with the European Commission by initiating a strategy or legislation on child poverty. So I wish Hungary a successful Presidency in the coming six months, improving the situation for European citizens and safeguarding their rights and freedoms.
in writing. - The media law adopted by Hungary's Parliament is clearly at odds with Article 11 of the EU Charter of Fundamental Rights that guarantees freedom of expression and information. The watchdog established under this Hungarian law has been given the job of ensuring that journalistic reporting is 'balanced'. This could seriously inhibit press freedom and leave the way clear for arbitrary rulings. Moreover, this same watchdog is made up of elected members of the sole party in government. Such a composition does nothing to ensure either the objectivity of the watchdog's decisions or its independence as an authority from Hungary's government. I urge the European Commission to proceed immediately with a legal examination of this law and its implementation and, if necessary, to take action in relation to Hungary to ensure that this law is amended and brought into line with the fundamental values on which the European Union is based.
Unfortunately, Prime Minister Orbán has started off this debate in the worst possible way, beginning his speech with an anti-communist diatribe, seeking to distract attention from his own serious culpability in exacerbating Hungary's economic situation, and in the exponential increase of unemployment and poverty which the country is currently experiencing, whilst shying away from acknowledging the violations of democracy, freedom of expression, trade union rights and other work and social rights, along with violations of the freedom of the press and fundamental human rights.
We view the way things are developing in the European Union with great concern. The Hungarian Presidency has not given any credible responses to these problems, which also exist in other EU countries. Quite the contrary, President Orbán has reaffirmed authoritarian positions, insisting on the liberalisation of the financial markets, and on the structural reforms necessary to fully achieve the objectives of capitalism which the EU serves.
In 2011, we will be working on many important subjects, such as the directive on consumer rights, legislation in the field of financial services and intellectual property and preparations for the future 2014-2020 financial perspective. With this in mind, I hope that the Hungarian Presidency, and the Polish Presidency which follows immediately after it, will contribute to the realisation of these specific projects, by turning our age-old friendship into fruitful cooperation within the framework of the EU.
Unfortunately, the start of the Hungarian Presidency has been decidedly spoiled and dominated by the controversial media law recently adopted by the country. The EU institutions could not ignore this matter following the letter addressed to Brussels by a large number of European intellectuals. From the information available today, it appears that certain provisions of the Hungarian law, for example, those regarding the procedures for appointing and dismissing the National Media and Telecommunications Authority, and also those regarding the scope of competences of this body, may raise doubts as to the independence of the Hungarian media.
The strong reaction of my political group, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, is not, however, meant as criticism of the Hungarian nation, but of the state holding the EU Presidency. The matter is urgent. It is in the interests of both Hungary and the EU as a whole that it should be cleared up without delay, so that we can concentrate first and foremost on the issues of the utmost urgency with which the entire EU is having to contend.
Mr Orbán claims to be a democrat. Any self-respecting democrat must accept criticism of his or her political actions. However, when the Hungarian Prime Minister describes any criticism of his policy as an attack against the Hungarian people, he is making a serious error. With this nationalist attempt to hijack the debate, he shows that his credentials as a democrat are suspect.
Nobody can deny that the Hungarian Presidency took a turbulent start. I was hoping that a convincing introduction by the Hungarian Prime Minister in Strasbourg would dispel the concerns. I note with regret that this was not the case. Mr Viktor Orbán did not introduce himself to the Groups of the European Parliament as a European politician who seeks consensus and compromise, but as a 'fighter,' striking populist and nationalist tones, who is 'protecting the Hungarian people' from 'attacks'. However, neither the Hungarian people nor the Hungarian Government had been insulted by the Members of Parliament, but a great deal of criticism has been voiced against the troubling steps taken by Fidesz, including the media law. It was mostly the Eurosceptics and far-right speakers who adopted insulting tones as they lashed out in conspicuous concert against those criticising the Hungarian Government. It saddens me that the implementation of the Hungarian Presidency programme could be jeopardised by the government's attacks on the rule of law. How events will play out after such a turbulent start will, contrary to Mr Viktor Orbán's warning, not depend on the European Parliament, but instead on whether Fidesz and its leader will be willing and able to engage in politics that respect European values both at home and on the European stage. In fact, the Prime Minister cannot have two hats - one for use at home as head of the government, and one worn in Europe as the President-in-Office - but only one: that of the politician who keeps our shared principles and values equally in mind regardless of where he is.
in writing. - I feel proud that my country is the current President of the Council. What I would like to mention, rather than the lack of democratic commitment on the part of the Orbán government, is the total absence of gender issues among the Presidency priorities.
There is only one plausible reference to the problem, and - at a time when women in Europe are threatened by the aftermath of a devastating economic crisis, as their unemployment is skyrocketing, as conservative governments cut back on social services and introduce disadvantageous taxation systems - that is not much. Social inclusion, demographic challenges, etc. are all important issues but the situation of women needs to be assessed separately because their problems and needs are different from those of men: on the labour market, and in relation to pension and healthcare schemes, taxation systems, etc.
I am asking Hungary not to be afraid to use the influence of the rotating Council Presidency for the benefit of women. Make sure that the Council adopts the Maternity Leave Directive as Parliament voted for it; step up sexual and reproductive health rights (starting in Hungary, of course); work towards a gender-sensitive realisation of the EU 2020 strategy; and lobby for a gender-sensitive EU budget.
I would like to congratulate Mr Orbán on the beginning of the Hungarian Presidency of the EU. We all wish you a successful Presidency. It is understandable that this desire is particularly strong among the new Member States. One of the Hungarian Presidency's stated priorities is the expansion of the Schengen area. This issue is exceptionally important to the Bulgarian socialists and all Bulgarian citizens. Since the first day of EU membership on 1 January 2007, the Bulgarian authorities have been working to make Bulgaria a reliable external border of the EU. Now, at the beginning of 2011, this mission has almost been accomplished. I expect the Hungarian Presidency to secure a European Council resolution in favour of Bulgaria and Romania's membership of the Schengen area by the middle of 2011. When the last outstanding technical requirements have been met in the coming weeks, the European Council will have to resolve to include Bulgaria and Romania in the Schengen area without imposing any more political conditions.
in writing. - I urge the Hungarian Presidency to look into problems of freedom of movement in the field of education and the job market. Today, mutual recognition of qualifications obtained in educational institutions of different Member States, as well as experiences in various job markets, is facing numerous obstacles.
The existing situation: While the Commission is doing an assessment of the progress on education, I call upon the Hungarian Presidency to ensure that this problem will be addressed seriously also in the Council. There is a need to convince the Member States to agree on easier procedures in recognising educational qualifications regardless of the country where they have been obtained.
I welcome the will of the Hungarian Presidency to energise the creation of an integrated European gas pipeline system that should end the isolation of some Member States, including Estonia, Latvia and Lithuania.
I would like to remind the new Presidency that the European Parliament has adopted two important documents about energy solidarity and safety which need to be implemented by the Council. I hope that the February European Council will agree on a new European energy strategy. This should also include a plan for the Baltic Sea energy connections network.
I fully support the Hungarian Presidency's priorities on account of their pro-European nature and similarity to the interests of the EU as a whole. I represent the country which will take over the Presidency next, and I should like to make it known that we will cooperate closely with the Hungarian Presidency. Good cooperation will facilitate smooth hand-overs of the Presidency between the Polish-Cypriot-Danish trio.
I am particularly pleased at Hungary's declaration regarding its commitment to the development of the Eastern Partnership and the European Neighbourhood Policy. Similarly, I would like to express my delight at the fact that EU enlargement is one of the Hungarian Presidency's priorities. The fact that Hungary and Poland hold such similar positions on EU enlargement should help ensure continuity during the Polish Presidency as far as this issue is concerned. I hope that the Eastern Partnership summit to be held in May will not merely summarise the implementation of this initiative over the two years of its existence, but that it will bring tangible results with regard to visa-free travel, trade and energy.
Similarly to the Hungarian Presidency, Poland believes that there is a need for a joint approach to freedom and justice, by strengthening the protection of personal data and promoting civil rights and common values throughout the EU. One of the priorities calls for the sustainable use of resources, thus acting as a continuation of the goals of the previous Spanish and Belgian Presidencies, and reflecting the Commission's extensive efforts in this area. It is vital for planned measures to take into account the diverse conditions and potentials which exist in the Member States.
I congratulate Hungary on its programme which gives priority to economic growth and Europe's position globally. One of the important dossiers on the Presidency's agenda relates to the expansion of the Schengen area through the admission of Romania and Bulgaria. Accession to the Schengen area is a commitment which Romania has also assumed with full responsibility. We have made considerable efforts to make the EU's external border secure and, as is confirmed by the reports on my country's accession to the Schengen area, Romania is ready to implement the Schengen acquis. Romania should be assessed fairly according to the same criteria which were applied to the states which joined the Schengen area before us. I am confident of the Hungarian Presidency's support on this matter.
I thank you for declaring your support for extending the Schengen area to Bulgaria and Romania. It is true what you were saying about the huge efforts that have been made. Romania has made major financial and human efforts. The systems implemented with the support of the Franco-German group EADS are the most state-of-the-art in the European Union. I firmly believe that Romania's maritime border, for instance, is incomparably better protected than similar borders for other Schengen Member States.
All the evaluation reports for Romania are positive. It has met all the Schengen acquis requirements. It is normal to expect a reply in line with EU rules. The support of the Hungarian Presidency is required in this process.
Another important item on the Presidency's agenda relates to the promotion of the Danube strategy. The Danube strategy is a common project where all the partners must fulfil their commitments to ensure it works and achieves the adopted objectives. A programme must be put into action for implementing the strategic priorities without increasing the allocation of funds from the existing budget lines. The earmarked resources must be supplemented both by the contribution from the states involved and by the possibility of reallocating unused funds from other segments.
I welcome that the Hungarian Presidency of the Council of the European Union has included in its six-monthly programme support for the accession of Romania and Bulgaria to the Schengen area as a real achievement of European integration for the Union's citizens. According to the document presented by Prime Minister Victor Orbán, the Hungarian Presidency declares: 'We would like to admit these two Member States to the Schengen area as soon as they fulfil all the necessary conditions'. This statement is being made at a time when the discussion about accession to the Schengen area by both countries, which joined the EU in 2007, appears to be switching from a strictly technical to a political tone. There is talk already about postponing it, even if the technical requirements were met in full. This is why I think that an effort needs to be made to build up trust. Therefore, dialogue remains an essential tool. Without it, Europeans from Bulgaria or Romania will still feel excluded and discriminated against. Do we really need second-class European citizens?
Sport is one of the priorities of the Hungarian Presidency. This is very important news for the sporting world and, above all, for the millions of Europeans who are involved in sport and recreational physical activity at grassroots level. Despite the new legal framework, there has been little progress in creating better funding conditions for sporting ventures in Europe. Amateur sport is passed over in public debate and social research, and the role it plays in preventing disease and improving Europeans' living conditions and quality of life is underestimated. The benefits of regular exercise can be grouped under four headings: health benefits, social benefits, economic benefits and political benefits. Amateur sport makes it possible for many political goals to be achieved, including the promotion of health and culture, education, social integration, combating discrimination, reducing crime and fighting drug addition. Sport also means lower healthcare costs.
I would therefore like to draw the Hungarian Presidency's attention to the European Parliament's written declaration 62/2010 on increased European Union support for grassroots sport, of which I am a co-author. The declaration is proof of our commitment to sport and to improving the quality of life of the people living in Europe. In it, we call for grassroots sport to be given due attention in the communication on sport and for a guarantee of sufficient funding for the EU sports programme. Greater EU support for amateur sport means support for a healthier lifestyle for millions of Europeans.
The central motto of the Presidency as a whole is 'Strong Europe'. The crisis and the decisions that have been made to date at Member State level have shown that we need more Europe, not less, in order to meet the challenges we currently face. Combating the crisis, overcoming the problem of the Member States' public debt and continuing measures aimed at ensuring the stability of the euro area and strengthening economic governance should be priorities. The Hungarian Presidency is counting on the 'human touch' and, above all, on a rise in employment levels. Europe is aiming to achieve sustainable growth, which should be secured by means of job creation and social inclusion. In view of the need for increased security of gas supplies, we should take steps to establish a common energy policy as soon as possible. The regional aspect that can be seen in the programme of activities is to be welcomed. This includes, inter alia, the Danube strategy, a strategy on the Roma and issues relating to the Eastern Partnership. There are also plans to extend the Schengen area to include Romania and Bulgaria. This is a matter of vital importance, since all the Member States should enjoy the same rights. There is also talk of concluding accession negotiations with Croatia during the Hungarian Presidency. A responsible enlargement policy should bring stability, peace and cohesion to the continent of Europe. The point of reference for the work undertaken by the Belgian Presidency was Europe, in the full meaning of the term. This does not mean that the national approach, which is likely to be the one chosen by Hungary, cannot harmonise or even contrast with the Community approach.
In connection with the Hungarian Presidency, many people have criticised the carpet used as part of the image of the Presidency, especially its part that depicts a map of the events of 1848. The map in question is that of Europe in 1848. Among other things, this is meant to symbolise that, already in 1848, Hungary was fighting for the freedom of the people living in Europe, including for the freedom of the press. As a Hungarian of Transylvanian descent, I am today a citizen of Romania. As a citizen of this country, I would like to comment on the process of the expansion of the Schengen area. The twelve newest Member States undertook to participate in building a common Europe in the hope that the same rights and obligations would apply to them as to the old Member States. Romania, too, believed that, after fulfilling the relevant technical criteria, it could become part of the Schengen area, an area free of internal boundaries, at the pre-defined date. Yet now we can hear talk about some Member States intending to impose further conditions on Romania in addition to the pre-determined criteria. I ask the Hungarian Presidency to do everything within its power to ensure adherence to the common rules and to remind those who express their disagreement of the immeasurable negative consequences of such a decision, because maintaining the credibility of the EU is in the interest of all of us, of all 27 governments. Lastly, one final thought about the carpet: the carpet is a useful accessory, and does us a service: people can even wipe their feet on it. It signifies that the motto of the Hungarian Presidency, 'Strong Europe', represents service. We, the minorities of Romania, Slovakia and of Europe, will be partners in this.
The Hungarian Presidency has come at a crucial time for Europe, when certain Member States are still facing a serious economic and social crisis. The stability of the euro has to be one of the priorities of the Hungarian Presidency, and I have no doubts that the Council will do its utmost to combat monetary speculation and will make considerable progress in European economic governance.
Secondly, I am looking to the Hungarian Presidency to do its utmost to define, in collaboration with the other European institutions, a genuine European strategy for Roma inclusion. The implementation of a strategy of this nature is particularly dear to my heart, and I should like to see the Hungarian Presidency addressing this issue.
Finally, I should like to express my solidarity with the Hungarian Government in the face of the controversy that has surrounded the first few days of the Hungarian Presidency, in particular, concerning the law on the media. Nobody is in any doubt that Hungary is a democracy, and Mr Orbán pointed out that he would be prepared to change that law if the Commission identified any inconsistencies with European law. I call on everyone to be responsible and to put a stop to this unnecessary controversy.
Hungary is taking up the Presidency of the EU at a time when the economic and financial crisis is continuing. The basic themes of the programme of the last country in the trio of presidencies, shared with Spain and Belgium, are economic recovery, the integration of the Roma people, an energy strategy, the enlargement process, and public involvement in the European project. In terms of economic recovery, the programme views the institutionalisation of the financial stabilisation mechanism and the European Semester as essential. I believe that strengthening cooperation and coordination at economic level is extremely important as a tool for promoting European competitiveness and innovation, and therefore for preventing and/or foreseeing future crises. The new 2011-2020 strategy for transport will be adopted, along with the amendments to the directive on the transport network that are essential in order to achieve the internal market and social, economic and territorial cohesion. Road transport, the navigation of EU rivers and the implementation of the Galileo system are other topics that will be debated. Once again, regional policy appears to be the lynchpin of the entire Hungarian strategy, capable of providing integrated responses to the economic crisis and regional imbalances. The allocation of the post-2014 multiannual financial framework seems to be the essential matter of debate for the Hungarian Presidency.
The Hungarian Presidency of the EU Council has adopted as its broad objective the strengthening of the European Union's institutional, economic, social and political aspects. The Council's Hungarian Presidency has also committed itself to adopting and launching the implementation of the EU Danube strategy. This will play a particularly important role in all the states bordering the Danube and will help consolidate the European integration process in the Western Balkans region.
We await with interest the release of the 'White Paper on European Union Transport Policy for 2011-2020', a key area for economic development and the Union's economic and social cohesion.
Bearing in mind that the debates on the future financial outlook have started, we call on the Hungarian Presidency to speed up the debates within the Council relating to this document so that the TEN-T revision process can take into account the outcome of these debates.
Given that one person in six living in the EU is exposed to the risk of poverty, we call on the Council to consider poverty reduction as a main priority and to adopt specific measures to this end.
I also welcome the Hungarian Presidency's intention to produce a political agreement on establishing a European framework for Roma integration, as well as its intention to launch the implementation of the European Disability strategy.
A strong Europe, the establishment of effective economic management in the EU, rapprochement with the EU's neighbours; we wish to support the Hungarian Presidency in its work towards these priorities. It is also particularly important for us that the Hungarian Presidency is counting on a close partnership with the European Parliament. There is one more issue I would like to highlight, as a Member dealing with institutional matters and, at the same time, a representative of the country which will take the helm of the European Union from Hungary. The Hungarian Presidency is extremely important, not only because of its priorities, which coincide with those of Poland, but also because it is still a transitional Presidency. The Treaty of Lisbon weakened the role of the Presidency, but this role has not yet been fully delineated, and now is the last chance to do so. The range of instruments subsequently available to the Poles will depend on the place the Hungarian Presidency succeeds in finding for itself within the institutional jigsaw puzzle that is the EU. I shall watch its work with all the more interest for this reason.
Hungary is taking over the Council Presidency from Belgium. These two Member States could not be more different. One is the epitome of a traditional European state and the other is a country which is still looking for a way into Europe. I hope that the Hungarian Presidency will follow the route taken by Belgium with a focus on the overall interests of Europe. The Hungarian Presidency has presented a comprehensive list of priorities. As one means of bringing the EU closer to its citizens, Hungary has set itself the objective of implementing the Charter of Fundamental Rights. This should be interesting when you consider that Hungary is currently subject to a barrage of international criticism because of its new media law and this law is clearly in conflict with Article 11 of the European Charter of Fundamental Rights. As a full member of the Committee on Budgets, I am particularly interested in developments in the area of increased financial supervision and the permanent crisis mechanism. Belgium has set a good example and has led the way in putting the focus on social issues. Let us hope that Hungary will follow.